Exhibit 10.10

 

LOGO [g42433exe_164.jpg]   

FLAGLER

REAL ESTATE SERVICES

  

10505 N.W.

 

112Th

 

Avenue Suite

 

14

 

Miami

 

Florida

 

33178

 

305.805.3000

 

305.805.3016 F

December 4, 2007

Legal Department

Pricesmart, Inc.

9740 Scranton Road,

San Diego, CA 92121-1745

RE: Lease Agreement between Flagler Development Company, LLC and PriceSmart,
Inc.– 10800 NW 100th Street, Suite 1-12, FL 33178

To Whom It May Concern:

Attached for your file is an executed agreement.

Please be reminded that your company must provide us with a certificate of
insurance evidencing the insurance coverage (See Item No. 5 per lease) before
your company moves into the premises stated above. Please make sure that the
certificate states FLAGLER DEVELOPMENT COMPANY, LLC “As Additional Insured”.

If you have any questions, please feel free to contact the undersigned.

 

Sincerely,

/s/ Magda Mesa

Magda Mesa

Property Manager



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is made as of the date upon which the latter of
the parties hereto executes the same as set forth on the execution page hereof
(the “Effective Date”), by and between FLAGLER DEVELOPMENT COMPANY, LLC, a
Florida limited liability company, an address of which is 10505 N.W. 112th
Avenue, Suite 14, Miami, Florida 33178 (“Landlord”), and PRICESMART, INC., a
Delaware corporation, an address of which is 9740 Scranton Road, San Diego,
California 92121-1745 Attention: Legal Department (“Tenant”).

WITNESSETH:

1. TERM.

1.1 PROPERTY AND PREMISES.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord Suites 1
and 12 (the “Premises”), which is deemed to contain 126,767 rentable square feet
of space, in the building known as Building #26 located at 10800 NW 100th
Street, Medley, Florida 33178 (the “Building”), which contains 200,709 rentable
square feet. The Building is included in a multiple-building business and
industrial park known as Flagler Station (f/k/a Beacon Station) (“Park”). The
Building and the location of the Premises are as shown on the Site Plan attached
hereto as Exhibit A. The legal description of the Building is set forth in
Exhibit A-1 attached hereto (the “Building Land”). Within 30 days after the
Effective Date of this Lease, Tenant shall have the right to request that
Landlord’s architect certify in writing the number of usable square feet in the
Premises and in the Building, using the BOMA/SIOR Exterior Wall Methodology for
Measuring Floor Area in Industrial Buildings. In the event that Tenant’s
architect disagrees with the numbers provided by Landlord’s architect, and in
the event Landlord’s architect and Tenant’s architect cannot resolve their
differences within ten (10) days thereafter, then in such event, the Premises
and the Building shall be re-measured by an independent architect mutually
selected by Landlord’s architect and Tenant’s architect whose determination of
the rentable square footage of the Premises and the Building shall be binding
upon Landlord and Tenant. If the rentable square feet in the Premises or in the
Building changes after this Lease is executed by Landlord and Tenant, the Base
Rent and any advance rent shall be adjusted by using the new number of rentable
square feet in the Premises. If the number of rentable square feet in the
Premises or the number of rentable square feet in the Building is changed,
Tenant’s Share (as hereinafter defined) shall also be appropriately adjusted.

Presently Tenant is occupying space pursuant to that certain Gran Park Lease
Agreement dated April 20, 2000 between Landlord, as landlord, and GTS Terminals,
Inc., a New Jersey corporation (“GTS”), as tenant, for Suites 2 and 3 of
Building #RB4 located at 10051 NW 99th Avenue (the “Original Premises”), as
assigned by GTS to Tenant pursuant to that certain Assignment and Assumption of
Lease dated as of August 1, 2001, (as amended the “Original Lease”). Landlord
and Tenant shall execute a Lease Termination Agreement in the form attached as
Schedule 1 hereto to evidence the termination of the Original Lease, which
termination shall be within sixty (60) days of the Commencement Date (as
hereinafter defined).



--------------------------------------------------------------------------------

1.2 COMMON AREAS.

Tenant and its employees and customers will have the nonexclusive right during
the Term of this Lease to use the parking areas, streets, driveways, aisles,
sidewalks, curbs, delivery passages, loading areas, lighting facilities, and all
other areas situated on or in the Park which are designated by Landlord, from
time to time, for use by all tenants of the Building or the Park (collectively,
the “Common Areas”), in common with Landlord, other tenants of the Park and
other persons reasonably designated by Landlord, subject to the Rules and
Regulations promulgated by Landlord from time to time in accordance with
Section 3.1 hereof.

1.3 LEASE TERM.

The term of this Lease (the “Term”) shall be 124 calendar months. The Term shall
commence on the later of (i) March 1, 2008 or (ii) 15 days after Landlord has
obtained possession of the Premises from the present tenant as stated below
provided that Landlord has completed any work to be performed by Landlord prior
to the Tenant taking possession of the Premises (the “Commencement Date”);
provided, however, that Tenant shall have no right to possession of the Premises
until the “Security Deposit” (as defined herein) has been delivered to Landlord
(the Security Deposit shall not be deemed delivered to Landlord if it is in the
form of a check until that check has cleared the bank and the full amount of the
funds have been credited to Landlord’s account). Prior to entering the Premises,
Tenant shall obtain all insurance it is required to obtain by the Lease and
shall provide certificates of said insurance to Landlord. Landlord and Tenant
shall execute a Memorandum of Lease Commencement substantially in accordance
with Exhibit C attached hereto establishing the Commencement Date as soon as it
has been determined. Notwithstanding anything herein to the contrary, this Lease
and Landlord’s obligations hereunder are contingent upon Landlord securing
possession and control of the Premises from the existing tenant. In the event
the Commencement Date has not occurred by May 1, 2008 as extended by Force
Majeure (as defined herein) or similar events, Tenant shall have the right to
terminate this Lease upon written notice to Landlord delivered within ten
(10) days after said date.

1.4 RENEWAL TERM.

Tenant shall have two options to renew this Lease as set forth in the attached
Rider Number 1.

1.5 RIGHT OF FIRST OFFER.

Provided that Tenant is not then in default beyond applicable grace and cure
periods as provided for under this Lease, if any space contiguous to the
Premises becomes vacant and available for lease by Landlord during the Term
hereof, Landlord shall promptly advise Tenant of such fact in writing
(“Landlord’s Space Notice”) and shall negotiate in good faith with

 

2



--------------------------------------------------------------------------------

Tenant to lease such space to Tenant upon terms and conditions that Landlord is
offering other comparable space in the Park (“Right of First Offer”). In the
event that Landlord and Tenant are not able, for any reason, to agree on the
terms within 15 business days after Landlord’s Space Notice has been delivered
to Tenant, Landlord shall be free to rent such space to whomever Landlord wishes
and on whatever terms it desires, and Tenant shall have no further rights under
this Right of First Offer unless and until the space has been leased to a third
party and subsequently vacated by the third party, in which event Landlord shall
promptly provide Landlord’s Space Notice again and the foregoing procedure shall
be repeated until the end of the Lease Term. In the event that Landlord and
Tenant do agree upon terms and conditions for such space, Landlord and Tenant
shall promptly execute an amendment to the Lease to incorporate such space.
Landlord may show the subject space to and work with potential tenants at any
time regarding the space, so long as Landlord has given Tenant the opportunity
to exercise its Right of First Offer as described in this Section.

2. RENT AND OTHER CHARGES.

2.1 BASE RENT.

Tenant agrees to pay monthly rent (“Base Rent”) on the first day of each month
of the Term, together with any and all rental, sales or use taxes levied by any
governmental body for the use or occupancy of the Premises and any rent or other
charges payable hereunder in accordance with the following schedule:

 

Calendar Months

   Monthly Base Rent

1-12

   $ 66,024.48

13-24

   $ 68,005.21

25-36

   $ 70,045.37

37-48

   $ 72,146.73

49-60

   $ 74,311.13

61-72

   $ 76,540.47

73-84

   $ 78,836.68

85-96

   $ 81,201.78

97-108

   $ 83,637.83

109-120

   $ 86,146.97

122-124

   $ 88,731.38

If the Commencement Date should be a date other than the first day of a calendar
month, then the first installment of Base Rent shall be prorated by multiplying
the regular monthly installment of Base Rent by a fraction, the numerator of
which is the number of days from the Commencement Date through the final day of
the month in which the Commencement Date occurs and the denominator of which is
the total number of days in the calendar month in which the Commencement Date
occurs. In such event, Lease Month 1 would commence on the first day of the
calendar month following the month in which the Commencement Date occurs.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Lease, Base Rent and
Operating Expenses for the first four (4) full calendar months of the Term shall
be abated. The foregoing abatement shall not alter Tenant’s obligation to
deliver all agreed Prepaid Rent and Operating Expenses to Landlord upon
execution of this Lease, and such Prepaid Rent shall be applied to the first
full calendar month of the Term following the months for which Base Rent is
abated.

Base Rent shall be paid without demand, set off or deduction (except as
otherwise expressly provided for in this Lease) to Landlord at P.O. Box 861945,
Orlando, Florida 328861945 or such other address as Landlord directs in writing.

Tenant shall deliver to Landlord, simultaneous with Tenant’s execution and
delivery to Landlord of this Lease, the sum of $101,504.45, representing one
month’s prepaid Base Rent and one month’s prepaid Operating Expenses plus sales
tax (“Prepaid Rent”), which sum shall be applied to the first full calendar
month of the Term that Base Rent and Operating Expenses are due and payable.
Base Rent owed for the initial partial calendar month of the Term, if any, will
be invoiced by Landlord and paid by Tenant with Tenant’s second monthly rent
installment payment due hereunder.

2.2 LATE CHARGES.

If any Base Rent or other payment due under this Lease is not received by
Landlord within 10 days after written notice from Landlord that such sum is past
due, Tenant shall pay, in addition to such payment a late charge equal to the
greater of 5% of the payment which is past due or $250.00. If any payment due
from Tenant shall remain overdue for more than 10 days after written notice from
Landlord that such sum is past, interest shall accrue daily on the past due
amount from the date such amount was due until paid or judgment is entered at a
rate equivalent to the lesser of 15% per annum and the highest rate permitted by
law. Interest on the past due amount shall be in addition to and not in lieu of
the any late charge or any other remedy available to Landlord. Notwithstanding
the foregoing, no late charge or interest shall be due and payable on the first
2 instances of late payment in any calendar year unless such payment remains
outstanding for more than 10 days after Tenant’s receipt of written notice of
the past due amount.

2.3 ADDITIONAL RENT.

All charges payable by Tenant under the terms of this Lease other than Base Rent
are called “Additional Rent.” Unless this Lease provides otherwise, all
Additional Rent shall be paid with the next monthly installment of Base Rent and
shall include all applicable sales or use taxes. The term “Rent” shall mean Base
Rent and Additional Rent.

 

4



--------------------------------------------------------------------------------

2.4 OPERATING EXPENSES.

2.4.1 Definitions. For all purposes of this Lease, the following terms shall
have the meanings ascribed to them herein.

2.4.1.1 “Operating Expenses” shall mean any reasonable and customary expenses
incurred whether by Landlord or by others on behalf of Landlord, arising out of
Landlord’s maintenance, operation, repair, replacement (if such replacement is
generally regarded in the industry as increasing operating efficiency or is
required under any Applicable Law that was not in effect or not applicable to
the Park on the Commencement Date) and administration of the Park, Building,
Premises and Common Areas, including, without limitation: (i) all real estate,
personal property and other ad valorem taxes, and any other levies, charges,
local improvement rates, and assessments whatsoever assessed or charged against
the Park, Building, Premises and Common Areas, the personal property owned by
Landlord and used in the operation of the Park, Building or Common Areas therein
contained, including any amounts assessed or charged in substitution for or in
lieu of any such taxes, excluding only income or capital gains taxes imposed
upon Landlord, and including all fees and costs associated with the appeal of
any assessment on taxes; (ii) insurance that Landlord is obligated or permitted
to obtain under this Lease and any deductible amount applicable to any claim
made by Landlord under such insurance; (iii) security, if any is provided by
Landlord; (iv) landscaping and pest control, (v) a reasonable management fee,
which shall not exceed 3% of the gross rents of the Building unless higher fees
become customary and are being charged in comparable business parks in
Miami-Dade County, Florida; (vi) electricity, water, sewer, gas, window washing,
janitorial services, trash and debris and other maintenance and utility charges;
(vii) wages and benefits, and all taxes thereon, payable to employees of
Landlord and Landlord’s property manager whose duties are directly connected
with the operation and maintenance of the Premises, Building, Common Areas or
Park; and (viii) dues and assessments under any the Declaration If the Park is a
multi-building project and any tax expense, insurance expense, or other
Operating Expense is not assessed separately or charged specifically to the
Building, but is charged against the Park as a whole, Landlord shall reasonably
and equitably determine the portion of such Operating Expenses chargeable to the
Premises. The Landlord acknowledges and agrees that the Operating Expenses with
respect to the Park are the fees paid to the Section 6 Property Owners
Association, Inc. pursuant to the Declaration (as defined in Section 3.8) which
are allocated first to the Building based upon the acreage of Building Land over
the total acreage of all the land in Section 6, Township 53 South, Range 40
East, Miami Dade County, Florida and then based upon Tenant’s Share of the
Operating Expenses related to the Building.

Operating Expenses shall, however, exclude:

(i) Depreciation and amortization, except as expressly permitted elsewhere in
this Lease;

(ii) Costs of space planning, tenant improvements, marketing expenses,
attorneys’ fees, real estate broker commissions, costs, disbursements and other
expenses for leasing, renovating, or improving space for tenants or occupants in
the Park or Building;

 

5



--------------------------------------------------------------------------------

(iii) Costs of a capital nature including without limitation, capital
improvements, replacement of major components of Building systems and capital
repairs, capital equipment and capital tools, all as determined under GAAP,
except that the annual amortization of these costs shall be included to the
extent expressly permitted below:

The annual amortization over the useful life (computed by taking into account a
reasonable salvage value) on a straight line basis, of (A) the cost of any
nonstructural capital improvements, repairs, and replacements made to the
Building by Landlord and that are required by any governmental entity or due to
any changes in applicable building codes enacted after the Commencement Date and
(B) the cost of any structural or non-structural capital improvements, repairs,
and replacements by Landlord that is reasonably intended to achieve a reduction
in Operating Costs to the extent the annual amortized cost of such capital
improvement for a particular calendar year does not exceed the annual savings in
Operating Costs for the same calendar year, as reasonably estimated by Landlord.
For purposes of this sub-section (iii) only, “structural” improvements, repairs,
or replacements shall be limited to the structural components of the roof, the
floors, load bearing walls, if any (excluding any glass), and columns and joists
of the Building;

(iv) Costs incurred by Landlord for alterations, additions, or improvements that
are considered capital improvements and/or capital replacements (and not expense
items) under GAAP to be capitalized and not expensed, except that the annual
amortization of these costs shall be included to the extent expressly permitted
in sub-section (iii) above;

(v) Costs incurred by Landlord in performing the Tenant Improvements (as defined
in the Work Letter attached as Exhibit E hereto (the “Work Letter”)) pursuant to
Work Letter;

(vi) Costs (including permits, licenses, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for tenants;

(vii) Landlord’s cost of electricity or other goods or services sold or provided
to Tenant or other occupants for which Landlord is entitled to be reimbursed by
such tenants or other occupants as an additional charge or rental over and above
the rental and escalations payable under the lease with such tenants or other
occupants;

(viii) Wages, salaries, fees and fringe benefits paid to administrative or
executive personnel above the level of Building Manager or paid to officers or
partners of Landlord, except as otherwise expressly permitted in this Lease;

(ix) Legal fees arising out of disputes or negotiations with tenants of the
Building or Park;

 

6



--------------------------------------------------------------------------------

(x) Fines, penalties or costs incurred due to Landlord’s violation of or failure
to timely comply with any governmental law, rule or authority unless Tenant is
the cause therefore;

(xi) Cost of correcting defects in or inadequacy of (latent or otherwise) the
original design or construction of the Building or in the original Building
systems or equipment or for structural replacements due to original defects;

(xii) Costs incurred in providing services which are separately invoiced and
charged to Tenant and/or other tenants of the Building or Park (other than as
part of the Operating Costs reimbursements);

(xiii) Mark-ups on electricity in excess of Landlord’s costs therefore or any
charges for electricity and other utilities consumed by other tenants in
quantities above building standard levels;

(xiv) Any rent or other cost or expense paid in connection with any ground lease
or underlying leases;

(xv) Interest on debt or amortization payments on mortgages or deeds to secure
debt, deeds of trust or any other debt and all costs and charges arising under
any loans or indebtedness secured by the Building or the land upon which the
Building is located, as well as any costs, fees and other expenses incurred in
connection with (A) any financing of any portion of such property or (B) any
transfer of financing on any portion of such property or (C) any transfer of
Landlord’s interest, including, without limitation, brokerage fees or
commissions, loan fees and points, title and escrow charges, attorneys’ fees and
transfer taxes (provided, however, that if Landlord is permitted by law to pay a
governmental assessment against the Building over a period of time in excess of
one (1) year or Landlord is permitted under a contract with a vendor to Landlord
to pay an Operating Cost over a period of time in excess of one (1) year, then
the actual interest paid to such governmental authority or vendor may be
included by Landlord in Operating Costs; provided further, however, that any
late payment charges, late payment interest charges, liquidated damages or
penalty charges shall not be included in Operating Costs);

(xvi) Prepayments (including prepayments of taxes) when such payments may be and
are customarily paid in installments; provided, however, this provision shall
not be deemed to prohibit Landlord from taking advantage of all discounts;

(xvii) Costs incurred to clean-up, contain, abate, remove or otherwise remedy
hazardous waste materials, asbestos or substance compliance unless such costs
resulted from Tenant’s actions;

(xviii) Cost of repairs, restoration and/or other work needed because of fire,
windstorm or other casualty or cause insured by Landlord. However, Operating
Costs shall include any deductible amount under any such insurance policy
maintained by Landlord for the Building to the extent the deductible to be
maintained pursuant to Section 5.2 for similar policies maintained by landlords
of comparable buildings for similar types of coverage (it being acknowledged
that such deductible amounts may be included as an Operating Cost);

 

7



--------------------------------------------------------------------------------

(xix) Any costs incurred by Landlord and payable to subsidiaries or affiliates
of Landlord to the extent in excess of the market rate for the services or
materials provided, but only to the extent of such excess;

(xx) Items and services that Landlord provides selectively to one or more
tenants or occupants of the Building or park, other than Tenant and which
Landlord is not obligated to provide Tenant;

(xxi) The cost or repairing or curing defects in other tenants’ tenant
improvements;

(xxii) The cost of correcting any code violations in the Building which are
violations of applicable codes as of the Commencement Date;

(xxiii) The cost of installing, operating and maintaining any specialty
improvement, such as a cafeteria or dining facility or luncheon or recreational
club or health club;

(xxiv) Costs and expenses, including, but not limited to attorneys’ fees and
expenses, resulting from the negligence or willful misconduct of Landlord or
Landlord’s agents, servants or employees acting within the scope of their
employment or agency relationship;

(xxv) Any costs or expenses incurred by Landlord as a result of the misuse or
neglect of any portion of the Building or property by any other tenant or their
contractors, subcontractors, customers, employees, licensees, agents or
invitees; and

(xxvi) Costs, damages and/or settlement amounts paid or incurred because
Landlord or another tenant violated the terms or conditions of any lease;

(xxvii) Landlord’s general overhead and general administrative expenses not
attributable to the operation of the Building or Park;

(xxviii) Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

(xxix) Rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except equipment used in providing janitorial services and which is not
affixed to the Building;

(xxx) Advertising, marketing and promotional expenditures;

(xxxi) Any subsidy or other payment made to any tenant or vendor in the Building
to subsidize that tenant’s or vendor’s expenses, gross revenues, profits or the
like;

 

8



--------------------------------------------------------------------------------

(xxxii) Any bad debt loss, rent loss or reserves for bad debts or rent loss;

(xxxiii) The cost of any item, service or repair to the extend that such cost is
paid under any warranty, guaranty or insurance policy maintained or held by
Landlord;

(xxxiv) The cost of any work or service performed for or facilities furnished to
any tenant of the Building to a greater extent or in a manner more favorable to
such tenant than that performed for or furnished to Tenant (but only to the
extent of the excess cost over that payable by Tenant); and

(xxxv) Real estate taxes on any undeveloped land within the Park.

Notwithstanding anything to the contrary in this Section 2.4, Tenant’s
obligation to pay Operating Expenses, other than taxes and assessments,
insurance, utilities, contracts that have obligations that increase based on
increases in the Consumer Price Index (CPI), contracts which reflect price
increases even after Landlord has accepted the lowest qualified bid from one of
at least two bidders, and other expenses that are outside Landlord’s immediate
control, shall be capped at cumulative increases of five percent (5%) per year.

2.4.1.2 “Tenant’s Share” shall mean that certain portion of the Operating
Expenses that Tenant is obligated to pay to Landlord, which shall be calculated
by multiplying annual Operating Expenses by a fraction, the numerator of which
shall be the total rentable square footage of the Premises and the denominator
of which shall be the total rentable square footage of the Building, which
fraction as of the Commencement Date shall be 63.16%, unless otherwise set forth
in the Memorandum of Lease Commencement. Tenant’s Share shall be subject to
change as and if the rentable square footage of either the Premises or the
Building changes.

2.4.2 Payment of Operating Expenses. In addition to the payment of Base Rent,
Tenant shall pay Tenant’s Share to Landlord during the Term. Landlord shall
provide a good faith estimate of the Operating Expenses for the current calendar
year and an estimate of Tenant’s Share, if any (the “Estimate Statement”).
Tenant shall remit monthly one-twelfth ( 1/12th ) of Tenant’s Share (the
“Estimated Payment”) as Additional Rent together with its payments of Base Rent;
provided that, if applicable, Landlord may invoice Tenant retroactively for the
months of January through the month of issuance of the Estimate Statement. On or
before March 31st of each calendar year, Landlord shall send a statement to
Tenant detailing all Operating Expenses for the prior year and setting forth the
amount representing the Tenant’s Share, as reconciled for the actual Operating
Expenses of the prior year (the “Operating Expense Statement”). If the Operating
Expense Statement indicates that the estimated Operating Expenses paid by Tenant
during the preceding year exceeded Tenant’s Share, then Tenant shall be given a
credit in the amount of the difference between the Estimated Payments made in
the preceding year and the Tenant’s Share against its next due installments of
Operating Expenses. If the Operating Expense Statement indicates that Tenant’s
Share exceeded the Estimated Payments, then Tenant shall remit the difference to
Landlord as Additional Rent. Landlord’s failure to provide a statement shall not
prejudice Landlord’s right to collect a shortfall or Tenant’s right to receive a
credit for over payments.

 

9



--------------------------------------------------------------------------------

2.4.3 Tenant Specific Operating Expenses. If the nature of Tenant’s business
within the Premises is such that additional costs are incurred by Landlord for
insurance, cleaning, utilities, sanitation, trash removal, pest control,
disposal services or other Operating Expenses, Tenant agrees to pay as
Additional Rent to Landlord on demand the amount of such additional costs.

2.4.4. Utilities; Janitorial Services.

2.4.4.1 Utilities at the Premises. Landlord represents that as of the
Commencement Date, provided there are no changes to the Tenant Improvements,
water, electricity, sewer, and telephone utilities in sufficient capacity for
customary use shall be connected and immediately available to the Premises and
all tap, connection, and/or impact fees shall have been paid in full by
Landlord. Tenant shall be solely responsible for and shall promptly pay all
charges for gas, heat, light, electricity, security, power, telephone and any
other utility or service directly metered or provided to the Premises. In the
event the Premises experiences an interruption of electrical, telephone, sewer
or water which prevents Tenant from utilizing the Premises to conduct its
business (an “Interruption”) which Interruption is caused by Landlord, its
agents, employees or contractors and is within the control of Landlord to cure
(i.e. not as a result of the inability of Landlord to obtain the applicable
utility service through no fault of Landlord) (a “Controllable Interruption.”)
Landlord shall commence and diligently pursue the curative action within a
commercially reasonable amount of time after written notice from Tenant of a
Controllable Interruption. If Landlord fails to correct the Controllable
Interruption within 5 business days, then Tenant shall have the right, after
written notice to Landlord to expend commercially reasonable market sums to cure
the Controllable Interruption and offset said amount against the next payments
of Rent due hereunder. In addition, Tenant shall be entitled to an abatement of
Rent with respect to a Controllable Interruption as to that portion of the
Premises rendered unusable as a result of such Controllable Interruption
commencing with the eighth (8th) consecutive day of the Controllable
Interruption until such time as the services are restored.

2.4.4.2 Janitorial Services. Tenant shall be solely responsible for and shall
promptly pay for all window washing, janitorial service and trash and debris
removal charges relating to the Premises.

2.4.5 Tenant’s Review of Operating Expenses. Tenant shall have the right to
examine and review Landlord’s books and records pertaining to Operating Expenses
(“Tenant’s Review”), at Tenant’s expense, one time during each calendar year
provided that (i) Tenant provides Landlord with written notice of its election
to conduct Tenant’s Review no later than three (3) months following Tenant’s
receipt of the Operating Expense Statement and completes Tenant’s Review within
sixty (60) days after giving such notice; (ii) there is no event of default
under the Lease as of the date that Tenant delivers such notice or any default
that occurs during Tenant’s Review after the giving of notice and that is not
cured or in the process of being cured

 

10



--------------------------------------------------------------------------------

within any applicable cure periods, provided, however, that Tenant shall lose
the right to perform Tenant’s Review if such default is not cured during the
applicable cure period; (iii) Tenant fully and promptly pays all Rent, including
Tenant’s Share of Operating Expenses as billed by Landlord pending the outcome
of Tenant’s Review; (iv) Tenant’s Review is conducted by a qualified employee of
Tenant or by an accounting firm engaged by Tenant on a non-contingency fee
basis; (v) Tenant and the person(s) conducting Tenant’s Review agree that they
will not divulge the contents of Landlord’s books and records or the result of
their examination to any other person, including any other tenant in the Park,
other than Tenant’s attorneys, accountants, employees and consultants who have
need of the information for purposes of administering this Lease for Tenant or
as otherwise required by law. Tenant shall not be entitled to challenge
Landlord’s calculation of Operating Expenses in any year(s) prior to the year
for which Tenant’s Review is being conducted, all such Operating Expenses to be
deemed final and binding on the parties once Tenant’s Review for that year has
been conducted or Tenant’s right to conduct Tenant’s Review for such year has
elapsed. Tenant’s Review shall be conducted at Landlord’s office where the
records are maintained during Landlord’s normal business hours. In the event
that Tenant’s Review demonstrates that Landlord has overstated Operating
Expenses, Landlord shall reimburse Tenant for any overpayment of Tenant’s Share
of such Operating Expenses within thirty (30) days of Landlord’s receipt of
reasonably sufficient documentation of such overstatement from Tenant; provided,
however, that Tenant’s Review must be completed within the time frames set forth
in (i) above or Landlord shall have no obligation to reimburse Tenant for any
overstatement of Operating Expenses for that year then under review.

In the event that Tenant’s Review demonstrates that Landlord has overstated the
Operating Expenses for the year reviewed by more than five percent (5%),
Landlord shall reimburse Tenant for its reasonable out-of-pocket expenses
incurred in conducting Tenant’s Review, provided that the amount of such
reimbursement shall not exceed the amount of the overstatement of Operating
Expenses, in addition to reimbursement of the overstated Operating Expense
amount, within thirty (30) days of Landlord’s receipt of documentation
reasonably acceptable to Landlord reflecting the cost of Tenant’s Review
Tenant’s Review. If Landlord has not overstated Operating Expenses or if any
such overstatement is less than five percent (5%), then Tenant’s Review shall be
conducted at Tenant’s sole cost and expense.

3. USE OF PROPERTY.

3.1 PERMITTED USES.

Tenant may use the Premises only for the following Permitted Use: warehouse
purposes, and related office use. Tenant shall observe the rules and regulations
attached to and made a part of this Lease as Exhibit B. Landlord will have the
right at all times to change and amend the rules and regulations in any
reasonable and non-discriminatory manner as it may deem advisable for the
safety, care and operation or use of the Park or the Premises and Landlord shall
provide Tenant with written notice including a copy of any such change to the
rules and regulations. Tenant shall not create a nuisance or use the Premises
for any illegal or immoral purpose.

 

11



--------------------------------------------------------------------------------

3.2 COMPLIANCE WITH LAWS.

3.2.1 Landlord’s Compliance. During the Term of this Lease, Landlord shall be
responsible for making any modifications to the Building, Park and Common Areas,
including the parking lot and entrances serving the Park and Building, required
pursuant to any federal, state or local laws, common law, ordinances, building
codes, and rules and regulations of governmental entities having jurisdiction
over the Park, including but not limited to the Board of Fire Underwriters and
the Americans with Disabilities Act (the “ADA”) and all regulations and orders
promulgated pursuant to the ADA (collectively, “Applicable Laws”). Any
modifications to the Park and the Building made by Landlord pursuant to the
provisions of this paragraph shall initially be at Landlord’s expense, but the
cost thereof may be included in Operating Expenses pursuant to Section 2.4 if
such cost is permitted to be treated as an Operating Expense under Section 2.4.

3.2.2 Tenant’s Compliance. Tenant shall comply with all Applicable Laws relating
to its use or occupancy of the Premises, and shall promptly comply with all
governmental orders and directives for the correction, prevention, and abatement
of any violation of Applicable Laws by Tenant in, upon, or connected with the
Premises, all at Tenant’s sole expense. Tenant will procure at its own expense
all permits and licenses required for the transaction of its business in the
Premises. During the Term, Tenant shall, at its sole cost and expense, make any
modifications to the Premises that may be required as a result of Tenant’s
specific use of or operations at the Premises pursuant to any Applicable Laws.

3.3 HAZARDOUS MATERIAL.

Tenant has advised Landlord that Tenant’s business involves the transport and
storage of items that are classified as Hazardous Materials (as hereinafter
defined). Throughout the Term, Tenant will prevent the presence, use,
generation, release, discharge, storage, disposal, or transportation of any
Hazardous Materials (as hereinafter defined) on, under, in, above, to, or from
the Premises except that (i) Hazardous Materials may be used in the Premises as
necessary for the customary maintenance of the Premises, and (ii) the products
and equipment (which may contain Hazardous Materials) listed on attached Exhibit
F, may be used and stored in the Premises in connection with Tenant’s Permitted
Use, as such list may reasonably modified from time to time with written notice
from Tenant to Landlord, provided that all of the same are used, stored,
transported and disposed of in strict compliance with (1) Applicable Laws,
(2) the terms and conditions of the Declaration, and (3) the Best Management
Practices prepared by the Miami-Dade County Department of Environmental
Resources Management, a copy of which is attached hereto as Exhibit G and
incorporated herein. For purposes of this provision, the term “Hazardous
Materials” will mean and refer to any wastes, materials, or other substances of
any kind or character that are or become regulated as hazardous or toxic waste
or substances, or which require special handling or treatment, under any
Applicable Laws.

If Tenant’s activities at the Premises or Tenant’s use of the Premises (a)
results in a release of Hazardous Materials by Tenant that is not in compliance
with Applicable Laws or permits issued thereunder; (b) gives rise to any claim
or requires a response under Applicable

 

12



--------------------------------------------------------------------------------

Laws or permits issued thereunder; (c) causes a significant public health
effect; or (d) creates a nuisance, or (e) causes the presence at the Premises of
Hazardous Materials in levels that violate Applicable Laws or permits issued
thereunder, then Tenant shall, at its sole cost and expense: (i) provide verbal
notice thereof to Landlord immediately after Tenant becomes aware of the same as
well as notice to Landlord in the manner required by this Lease, which notice
shall identify the Hazardous Materials involved and the emergency procedures
taken or to be taken; and (ii) promptly take all action in response to such
situation required by the governmental agency overseeing the same, provided that
Tenant shall first obtain Landlord’s reasonable approval of the non-emergency
remediation plan to be undertaken.

Tenant shall at all times indemnify and hold harmless Landlord against and from
any and all claims, suits, actions, debts, damages, costs, losses, obligations,
judgments, charges and expenses (including reasonable attorneys’ fees) of any
nature whatsoever suffered or incurred by Landlord to the extent they were
caused by the following activities of Tenant on the Premises during the Term
(and any other period when Tenant is in possession of the Premises) and arise
from events or conditions which came into existence after the Commencement Date:
(i) any release, threatened release, or disposal of any Hazardous Materials by
Tenant at the Premises, or (ii) the violation of any Applicable Laws at the
Premises by Tenant, pertaining to protection of the environment, public health
and safety, air emissions, water discharges, hazardous or toxic substances,
solid or hazardous wastes or occupational health and safety. The foregoing
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.

Landlord represents to Tenant that Landlord has not received written notice from
any governmental agency regarding the existence of any Hazardous Materials on or
about the Premises, the presence of which violates any Applicable Laws. Landlord
shall indemnify, defend, and hold Tenant, and its employees, officers and
directors harmless from all claims, liabilities, losses, costs and expenses
(including reasonable attorney fees) arising out of the existence of any
Hazardous Materials on or about the Premises on the Commencement Date.

3.4 SIGNS.

Tenant shall not place any signs on the Premises, Building or Park except with
the prior written consent of Landlord, including consent as to location and
design, which may be withheld in Landlord’s sole discretion, provided that
Tenant may place prominent exterior signs on the exterior of and in front of the
Building in the locations identified on Exhibit D attached hereto, provided that
any and all such signs shall be installed and shall be maintained by Tenant, at
its sole cost and expense and shall be in compliance with Landlord’s sign
criteria (a copy of which is attached hereto as Exhibit D), the Rules and
Regulations and all Applicable Laws. Tenant shall be responsible to Landlord for
the installation, use, or maintenance of said signs and any damage caused
thereby. Tenant agrees to remove all of its signs prior to termination of the
Lease and upon such removal to repair all damage incident to such removal.

 

13



--------------------------------------------------------------------------------

3.5 ACCESS.

3.5.1 Landlord’s Access. Landlord shall be entitled at all reasonable times and
upon at least 48 hours advance notice (but no notice is required in emergencies)
to enter the Premises to examine them and to make such repairs, alterations, or
improvements thereto as Landlord is required by this Lease to make. Tenant shall
not unduly obstruct any pipes, conduits, or mechanical or other electrical
equipment so as to prevent reasonable access thereto. Landlord shall exercise
its rights under this section, so as to in good faith reduce as far as possible,
interference with Tenant’s use and enjoyment of the Premises. Landlord and its
agents have the right to enter the Premises at all reasonable times upon at
least 48 hours advance notice to show them to prospective purchasers, lenders,
or anyone having a prospective interest in the Building, and, during the last
six months of the Term or any renewal thereof, to show them to prospective
tenants. During the last six months of the Term, Landlord may place customary
“For Sale” or “For Lease” signs on the Premises, Building or Park as Landlord
deems necessary. Landlord will have the right at all times to enter the Premises
in the event of a bona fide emergency affecting the Premises. Notwithstanding
anything to the contrary contained herein, Tenant shall have the right to have
representative of Tenant accompany Landlord with respect to any entry to the
Premises provided for herein, and Tenant shall have the right to prevent
Landlord from gaining access to any secured areas of the Premises except in the
event of a bona fide emergency.

3.5.2 Tenant’s Access. Tenant shall have access to the Premises and to the
Common Areas required for access to the Premises twenty-four (24) hours per day,
seven (7) days per week, 365 (or 366, as the case may be) days per year, subject
to reasonable security measures and except in the event of an emergency,
casualty, Force Majeure or similar event which causes Landlord to limit access
to tenants.

3.6 QUIET POSSESSION.

If Tenant pays all Rent and fully performs all of its obligations under this
Lease, Tenant shall be entitled to peaceful and quiet enjoyment of the Premises
for the full Term without interruption or interference by Landlord or any person
claiming by, through or under Landlord.

3.7 INTENTIONALLY OMITTED.

3.8 COVENANTS AND RESTRICTIONS.

Tenant hereby acknowledges and agrees that the Building, and Tenant’s occupancy
thereof, is subject to that certain Declaration of Covenants, Condition,
Easements and Restrictions recorded in OR Book 17965, Page 2124, as amended by
that certain Supplementary Declaration of Restrictive Covenants dated
November 2, 1999 recorded in OR Book 18851, Page 3046, that certain Amendment to
Declaration of Covenants, Conditions, Easements and Restrictions dated
September 12, 2000 recorded in OR Book 19286, Page 3535, that certain Second
Amendment to Declaration of Covenants, Conditions, Easements and Restrictions
dated

 

14



--------------------------------------------------------------------------------

June 20, 2003 recorded in OR Book 21379, Page 3906, and that certain Third
Amendment to Declaration of Covenants, Conditions, Easements and Restrictions
dated September 16, 2004 recorded in OR Book 22703, Page 4693, all of the Public
Records of Miami-Dade County, Florida, and as may be further amended pursuant to
the terms thereof (the “Declaration”). Landlord agrees that Landlord will not
modify or amend the Declaration or record any other similar declaration that
would adversely affect Tenant’s rights under this Lease in any material respect.

3.9 PARKING.

Tenant shall have a non-exclusive license to use 149 parking spaces (including
handicap spaces) in the parking lot adjacent to the Building. Tenant agrees that
it will use good faith efforts to prevent the use by Tenant’s employees and
visitors of parking spaces not designated for their use. All motor vehicles
(including all contents thereof) shall be parked in such spaces at the sole risk
of Tenant, its employees, agents, invitees and licensees, it being expressly
agreed and understood that Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and that Landlord is not responsible
for the protection and security of such vehicles, or the contents thereof.

4. TENANT ALTERATIONS AND IMPROVEMENTS.

4.1 TENANT IMPROVEMENTS.

Except as expressly provided in this Lease and the Work Letter, Tenant
acknowledges and agrees that Landlord has not undertaken to perform any
modification, alteration or improvements to the Premises and Tenant further
waives any defects (excluding latent defects) in the Premises and acknowledges
and accepts (1) the Premises in their “AS IS” condition, and as suitable for the
purpose for which they are leased, and (2) the Park and every part and
appurtenance thereof as being in good and satisfactory condition. If any
improvements, modifications or alterations, beyond those specified in the Work
Letter are required for Tenant’s initial occupancy of the Premises, due solely
to Tenant’s specific use of the Premises, by any governmental or municipal body
or agency or are required by any Applicable Law, Tenant will be solely
responsible for the cost of the same. Except as otherwise expressly provided for
herein, if, after the Commencement Date, any improvements, modifications or
alterations are required by any governmental or municipal body or agency or as a
result of any change in any Applicable Law due to Tenant’s specific use of the
Premises, Tenant will be responsible for the cost of the same.

4.2 TENANT ALTERATIONS.

Tenant will not make or allow to be made any alterations in or to the Premises
without first obtaining the written consent of Landlord, which consent will not
be unreasonably withheld, conditioned or delayed. For any such alterations in
excess of $100,000.00, Landlord may require Tenant to provide demolition and/or
lien and completion bonds in form and amount reasonably satisfactory to
Landlord. All Tenant alterations will be accomplished in a good and

 

15



--------------------------------------------------------------------------------

workmanlike manner at Tenant’s sole expense, in conformity with all Applicable
Laws by a licensed and bonded contractor approved in advance by Landlord, such
approval of contractor not to be unreasonably withheld or delayed. All
contractors performing alterations in the Premises shall carry workers’
compensation insurance, commercial general liability insurance, automobile
insurance and excess liability insurance in amounts reasonably acceptable to
Landlord and shall deliver a certificate of insurance evidencing such coverages
to Landlord prior to commencing work in the Premises. Upon completion of any
such work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, and proof of payment for all labor and materials. Any
Tenant alterations to the Premises made by or installed by either party hereto
will remain upon and be surrendered with the Premises and become the property of
Landlord upon the expiration or earlier termination of this Lease without credit
to Tenant; provided, however, that Landlord may, at its option, by providing
written notice to Tenant at the time Landlord approves Tenant’s request for
Landlord’s consent to its additions and/or alterations, require Tenant to remove
any additions and/or repair any alterations (other than any work performed by
Landlord prior to the Commencement Date and work performed pursuant to the Work
Letter that Landlord has approved in writing and stated that it does not have to
be removed at the expiration of the Term) and to restore the Premises to the
condition existing at the time Tenant took possession, with all costs of
removal, repair, restoration, or alterations to be borne by Tenant. This clause
will not apply to moveable equipment, furniture or moveable trade fixtures owned
by Tenant, which may be removed by Tenant at the end of the Term if Tenant is
not then in default and if such equipment and furniture are not then subject to
any other rights, liens and interests of Landlord. Tenant will have no authority
or power, express or implied, to create or cause any construction lien or
mechanics’ or materialmen’s lien or claim of any kind against the Premises, the
Park or any portion thereof. Tenant will promptly cause any such liens or claims
to be released by payment, bonding or otherwise within 30 days after request by
Landlord, and will indemnify Landlord against losses arising out of any such
claim including, without limitation, legal fees and court costs. NOTICE IS
HEREBY GIVEN THAT LANDLORD WILL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIAL FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE HOLDING THE
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS WILL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN THE PREMISES. TENANT WILL DISCLOSE THE FOREGOING PROVISIONS TO ANY
CONTRACTOR ENGAGED BY TENANT PROVIDING LABOR, SERVICES OR MATERIAL TO THE
PREMISES.

Notwithstanding anything to the contrary contained herein, for work which
(i) will cost in the aggregate less than $50,000 per project, and (ii) which
does not affect the structure of the Building or any of the Building’s
electrical, plumbing, HVAC or mechanical systems (“Permitted Alterations”),
Tenant shall not be required to obtain the prior written consent of Landlord,
however, Landlord must receive no less than ten (10) business days written
notice, together with copies of the plans and specifications, prior to the
commencement of said Permitted Alterations and Tenant must otherwise comply with
the terms of this Section 4.2.

 

16



--------------------------------------------------------------------------------

5. INSURANCE AND INDEMNITY.

5.1 TENANT’S INSURANCE.

Tenant will throughout the Term (and any other period when Tenant is in
possession of the Premises) carry and maintain, at its sole cost and expense,
the following types of insurance, which shall provide coverage on an occurrence
basis, with respect to the Premises, in the amounts specified with deductible
amounts reasonably satisfactory to Landlord and in the form hereinafter provided
for:

(a) Commercial General Liability Insurance. Commercial general liability
insurance covering claims arising from bodily injury and property damage with
minimum limits of $1,000,000.00 per occurrence and $2,000,000.00 general
aggregate and insuring against legal liability of the insured with respect to
the Premises or arising out of the maintenance, use or occupancy thereof. The
commercial general liability insurance policy shall include contractual
liability coverage.

(b) Comprehensive Automobile Liability Insurance. In the event that Tenant owns
or leases vehicles for use in connection with the Premises, comprehensive
automobile liability insurance with limits of not less than $1,000,000.00 per
occurrence for bodily injury, $500,000.00 per person and $100,000.00 property
damage or a combined single limit of $1,000,000.00 covering vehicles owned or
leased by Tenant.

(c) Umbrella Coverage. Tenant shall also carry and maintain umbrella liability
insurance with a limit of not less than $5,000,000.00 per occurrence.

(d) Property Insurance. Extended or broad form coverage property insurance
including plate glass coverage on a replacement cost basis, with coverage equal
to not less than 90% of the full replacement value of all personal property,
decorations, trade fixtures, furnishings, equipment, alterations, leasehold
improvements and betterments made by Tenant, and all other contents located or
placed in the premises. In the event any casualty occurs, Tenant agrees to pay
the difference between the insurance coverage required to be maintained by this
Section 5.1(d) and an insurance policy offering coverage of 100% of the full
replacement value of the property described in this subparagraph. Tenant’s
policy will also include business interruption/extra expense coverage in amounts
sufficient to insure 6 months of interrupted business operations at the
Premises. Tenant shall be allowed to self-insure its obligations under this
Section 5.1(d). If Tenant self-insures such liabilities, Tenant shall be deemed
to have waived any and all claims or potential claims against Landlord for
liabilities that would typically be covered by property insurance, including but
not limited to business interruption or extra expense insurance coverage, and
covenants not to sue Landlord for any such liabilities.

(e) Workers’ Compensation and Employees’ Liability Insurance. Workers’
Compensation Insurance covering all employees of Tenant, as required by the laws
of the State of Florida and Employers’ Liability coverage subject to a limit of
no less than $100,000.00 each employee, $100,000.00 each accident, and
$1,000,000.00 policy limit.

 

17



--------------------------------------------------------------------------------

(f) Policy Form. All policies referred to above shall: (i) be taken out with
insurers licensed to do business in Florida having an A.M. Best’s rating of A-,
Class 9, or otherwise approved in advance by Landlord; (ii) name Landlord and
Landlord’s property manager (if any) as additional insureds on the CGL and
automobile liability policies; (iii) be noncontributing with, and shall apply
only as primary and not as excess to any other insurance available to Landlord
or any mortgagee of Landlord; and (iv) contain an obligation of the insurers
and/or the agent/broker to notify Landlord by certified mail not less than 30
days prior to any material change, cancellation, or termination of any such
policy. Certificates of insurance on Acord Form 25-S on or before the
Commencement Date and thereafter at times of renewal or changes in coverage or
insurer shall be delivered to Landlord promptly upon request. If (a) Tenant
fails to take out or to keep in force any insurance referred to in this
Section 5.1, or should any such insurance not be approved by either Landlord or
any mortgagee, and (b) Tenant does not commence and continue to diligently cure
such default within 48 hours after notice by Landlord to Tenant specifying the
nature of such default, then Landlord has the right, without assuming any
obligation in connection therewith, to procure such insurance at the sole cost
of Tenant, and all outlays by Landlord shall be paid by Tenant to Landlord
without prejudice to any other rights or remedies of Landlord under this Lease.
Tenant shall not keep or use in the Premises any article that may be prohibited
by any fire or casualty insurance policy in force from time to time covering the
Premises or the Building.

5.2 LANDLORD’S INSURANCE.

During the Term, Landlord will carry and maintain the following types of
insurance with respect to the Building and Park in such amount or percentage of
replacement value as Landlord or its insurance advisor deems reasonable in
relation to the age, location, type of construction and physical conditions of
the Building and Park and the availability of such insurance at reasonable
rates: (i) broad form or extended coverage insurance on the Building (excluding
any property with respect to which Tenant and other tenants are obliged to
insure pursuant to Section 5.1 or similar sections of their respective leases);
(ii) public liability and property damage insurance with respect to Landlord’s
operations in the Building; and (iii) such other forms of insurance as Landlord
or its mortgagee reasonably considers advisable. Such insurance shall be in such
reasonable amounts and with such reasonable deductibles as would be carried by a
prudent owner of a similar building, having regard to size, age, and location.
Landlord shall have the right to self insure any or all of its liabilities with
respect to the Park.

5.3 RELEASE AND WAIVER OF SUBROGATION RIGHTS.

The parties hereto, for themselves and anyone claiming through or under them,
hereby release and waive any and all rights of recovery, claim, action or cause
of action, against each other, their respective agents, directors, officers and
employees, for any property loss or property damage that may occur to the
Premises or the Building, and to all property, whether real, personal or mixed,
located in the Premises or the Building, by reason of any cause against which
the releasing party is actually insured or, regardless of the releasing party’s
actual insurance coverage, against which the releasing party is required to be
insured pursuant to the

 

18



--------------------------------------------------------------------------------

provisions of Sections 5.1 or 5.2. This mutual release and waiver shall apply
regardless of the cause or origin of the loss or damage, including negligence of
the parties hereto, their respective agents and employees. Each party agrees to
provide the other with reasonable evidence of its insurance carrier’s consent to
such waiver of subrogation upon request. This Section 5.3 supersedes any
provision to the contrary which may be contained in this Lease.

5.4 INDEMNIFICATION OF THE PARTIES.

5.4.1 Tenant’s Indemnity. Tenant hereby agrees to indemnify, defend and hold
harmless Landlord from and against any and all liability for any loss, injury or
damage, including, without limitation, all costs, expenses, court costs and
reasonable attorneys’ fees, imposed on Landlord by any person whomsoever that
occurs (i) in the Premises, except for any such loss, injury or damage that is
caused by or results from the negligence or willful misconduct of Landlord, its
employees or agents; or (ii) anywhere in the Park outside of the Premises as a
result of the negligence or willful misconduct of Tenant, its employees, agents
or contractors.

5.4.2 Landlord’s Indemnity. Landlord hereby indemnifies Tenant from, and agrees
to hold Tenant harmless against, any and all liability for any loss, injury or
damage, including, without limitation, all costs, expenses, court costs and
reasonable attorneys’ fees, imposed on Tenant by any person whomsoever, that
occurs in the Building or anywhere on the Park and that is caused by or results
from the negligence or willful misconduct of Landlord or its employees, agents
or contractors.

The provisions of this Section 5.4 shall survive the expiration or earlier
termination of this Lease.

6. DAMAGE, DESTRUCTION AND CONDEMNATION

6.1 DESTRUCTION OR DAMAGE TO PREMISES.

If the Premises are at any time damaged or destroyed in whole or in part by
fire, casualty or other causes, Landlord shall have 60 days from the date of
such damage or destruction to determine and inform Tenant in writing whether
Landlord will restore the Premises to substantially the condition that existed
immediately prior to the occurrence of the casualty. If Landlord elects to
rebuild, Landlord shall complete such repairs within 180 days from the end of
the 60-day period. If such repairs have not been completed within that 180-day
period, and Tenant desires to terminate the Lease as a result thereof, then
Tenant must notify Landlord prior to Landlord’s completion of the repairs of
Tenant’s intention to terminate this Lease. Landlord shall then have 10 days
after Landlord’s receipt of notice of Tenant’s election to terminate to complete
such repairs (as evidenced by a temporary certificate of occupancy or other
appropriate certificate from the applicable governmental authority). If Landlord
does complete such repairs prior to the expiration of such 10-day cure period,
Tenant shall have no such right to terminate this Lease. Tenant shall, upon
substantial completion by Landlord, promptly and diligently, and at its sole
cost and expense, repair and restore any improvements to the Premises made by
Tenant to the condition that existed immediately prior to the occurrence of the
casualty. If, in

 

19



--------------------------------------------------------------------------------

Landlord’s reasonable estimation, the Premises cannot be restored within 240
days of such damage or destruction, then Landlord shall notify Tenant in writing
of such fact, and either Landlord or Tenant may terminate this Lease as of a
date specified in such notice, which date shall not be less than 30 nor more
than 60 days after the date such notice is given. Until the restoration of the
Premises is complete, there shall be an abatement or reduction of Base Rent and
Operating Expenses in the same proportion that the square footage of the
Premises so damaged or destroyed and under restoration bears to the total square
footage of the Premises, unless the damaging event was caused by the negligence
or willful misconduct of Tenant, its employees, officers, agents, licensees,
invitees, visitors, customers, concessionaires, assignees, subtenants,
contractors or subcontractors, in which event there shall be no such abatement
unless Landlord is being covered by Tenant’s or Landlord’s business
interruption/extra expense coverage during the restoration.

Notwithstanding the foregoing provisions of this paragraph, if damage to more
than 50% of the Premises or destruction of the Premises shall occur within the
last year of the Term, as the same may be extended as provided hereinafter
either party may terminate this Lease by providing written notice of such
intention to terminate within 30 days of the date of such damage or destruction.

6.2 CONDEMNATION.

6.2.1 TOTAL OR PARTIAL TAKING.

If the whole of the Premises, any of the loading doors at the Premises or any
material part of the parking area for the Premises or access to the Premises
(provided that if 20% or more of the Premises or 40% or more of the parking area
are taken, Tenant may deem that all of the Premises are taken), or such portion
thereof as will make the Premises unusable, in Tenant’s commercially reasonable
judgment, for the purposes leased hereunder, shall be taken by any public
authority under the power of eminent domain or sold to public authority under
threat or in lieu of such taking, the Term shall cease as of the day possession
or title shall be taken by such public authority, whichever is earlier (“Taking
Date”), whereupon the Rent and all other charges shall be paid up to the Taking
Date with a proportionate refund by Landlord of any Rent and all other charges
paid for a period subsequent to the Taking Date. If less than the whole of the
Premises, or less than such portion thereof as will make the Premises unusable,
in Tenant’s commercially reasonable judgment, as of the Taking Date, is taken,
Base Rent and other charges payable to Landlord shall be reduced in proportion
to the amount of the Premises taken. If this Lease is not terminated, Landlord
shall repair any damage to the Premises caused by the taking to the extent
necessary to make the Premises reasonably tenantable within the limitations of
the available compensation awarded for the taking (exclusive of any amount
awarded for land).

6.2.2 AWARD.

All compensation awarded or paid upon a total or partial taking of the Premises
or Building including the value of the leasehold estate created hereby shall
belong to and be the property of Landlord without any participation by Tenant;
Tenant shall have no claim to any such award based on Tenant’s leasehold
interest. However, nothing contained herein shall

 

20



--------------------------------------------------------------------------------

be construed to preclude Tenant, at its cost, from independently prosecuting any
claim directly against the condemning authority in such condemnation proceeding
for damage to, or cost of removal of, stock, trade fixtures, furniture, and
other personal property belonging to Tenant; Tenant’s moving or relocation
expenses and the unamortized cost of any improvements made by Tenant, provided,
however, that no such claim shall diminish or otherwise adversely affect
Landlord’s award or the award of any mortgagee.

7. MAINTENANCE AND REPAIRS.

7.1 LANDLORD’S OBLIGATIONS.

Landlord shall keep the foundation, roof, slab, floor and structural portions of
the improvements on the Premises and Building, Building life safety systems, and
the entrances, sidewalks, corridors, parking areas and other facilities from
time to time comprising the Common Areas, in good order, condition and repair.
The cost of maintaining and repairing such items shall be included in Operating
Expenses (excluding those capital expenses excluded from Operating Expenses
pursuant to Section 2.4.1.1 above). In addition, but subject nevertheless to any
applicable waiver of subrogation, Landlord may charge to Tenant as Additional
Rent the cost of any repairs of damage to the Building or Common Areas caused by
Tenant’s acts or omissions. Landlord shall not be obligated to maintain or
repair interior windows, interior doors, or the surfaces of interior
non-structural walls of the Premises. Landlord shall be obligated to commence
any repairs under this Section 7.1 within a reasonable time after receipt of a
notice from Tenant specifying the need for such repairs and thereafter Landlord
shall proceed diligently to complete such repairs.

Notwithstanding anything to the contrary contained in this Lease, in the event
Emergency Repairs (as hereafter defined), are required for any of the items that
Landlord is required to maintain, repair or replace under this Lease, Tenant may
perform the same giving only such notice as is practical under the
circumstances, and in the event such repairs were the responsibility of Landlord
hereunder, Tenant may recover the commercially reasonable cost and expense from
Landlord, not to exceed Ten Thousand and No/100 Dollars ($10,000.00) for any
single Emergency Repair. For purposes hereof, an “Emergency Repair” shall mean a
repair to the Premises that is reasonably necessary to prevent imminent harm to
any person or material damage to any portion of the Premises.

7.2 TENANT’S OBLIGATIONS.

7.2.1 Except as specifically provided to the contrary in Section 7.1 above,
Tenant shall, at its expense, throughout the Term and all renewals and
extensions thereof, maintain in good order, condition and repair the Premises,
including but not limited to heating and air conditioning equipment, walls,
floors and ceilings, mechanical and electrical systems and equipment, electric
light fixtures, bulbs, tubes and tube casings, doors, floor coverings, dock
doors, loading ramps, levelers, plumbing system and plumbing fixtures, Tenant’s
signs and utility facilities not maintained by Landlord. Landlord shall use
reasonable efforts to extend to Tenant the benefit from warranties on such
items, if any, that have been made by Landlord’s

 

21



--------------------------------------------------------------------------------

contractors or vendors and to extend to Tenant, as and if available, any bulk
buying power that Landlord may have with such contractors or vendors. If any
portion of the Premises or any system or equipment in the Premises which Tenant
is obligated to repair cannot be fully repaired, Tenant shall promptly replace
the same, regardless of whether the benefit of such replacement extends beyond
the Term. Landlord shall, at Tenant’s expense, maintain a preventive maintenance
contract providing for the regular inspection (at least semi-annual) and
maintenance of the heating and air conditioning system by a licensed heating and
air conditioning contractor approved by Landlord. The cost of such preventive
maintenance contract shall be billed directly by Landlord to Tenant and shall be
deemed Additional Rent. Landlord’s maintenance, at Tenant’s expense, of such
preventive maintenance contract shall in no way diminish Tenant’s obligation to
maintain and repair the heating and air conditioning system. Landlord shall have
the right, upon notice to Tenant, to undertake the responsibility for preventive
maintenance of any other system or component at Tenant’s expense. Tenant shall
be responsible for janitorial services and trash removal from the Premises, at
Tenant’s expense. Landlord and Tenant intend that, at all times during the Term,
Tenant shall maintain the Premises in the same condition as received.
Notwithstanding anything contained in this Section 7.2.1 to the contrary, if it
becomes necessary during the Term to replace the heating and air conditioning
equipment or the exhaust fans serving the Premises, Landlord shall pay the
entire cost of the replacement and Tenant shall reimburse Landlord for Tenant’s
share of such replacement cost, on a monthly basis, which share shall be
calculated by amortizing the replacement cost (with interest at the prevailing
loan rate available to Landlord when the cost is incurred) over a period of one
hundred twenty (120) months, with Tenant paying only for the number of months
remaining in the Term at the time the HVAC equipment is replaced.

7.2.2 All of Tenant’s obligations to maintain and repair shall be accomplished
at Tenant’s sole expense. If Tenant fails to maintain and repair the Premises as
required by this Section 7.2.2, Landlord may, on 10 days’ prior notice (except
that no notice shall be required in case of emergency), enter the Premises and
perform such maintenance or repair on behalf of Tenant. In such cases, Tenant
shall reimburse Landlord promptly upon demand for all costs incurred in
performing such maintenance or repair plus an administration fee equal to 5% of
such costs or expenses.

7.3 CONDITION UPON TERMINATION.

Upon the termination of the Lease, Tenant shall surrender the Premises to
Landlord, broom clean and in the same condition and repair as when received,
ordinary wear and tear, casualty and condemnation excepted. However, Tenant
shall not be obligated to repair any damage that Landlord is required to repair
under Section 7.1. Tenant shall repair, at Tenant’s expense, any damage to the
Premises or Building caused by the removal of any of Tenant’s personal property,
including but not limited to furniture, machinery and equipment. In no event,
however, shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent: any power wiring or power panels; lighting or
lighting fixtures; millwork and cabinetry; wall coverings; drapes, blinds or
other window coverings; carpets or other floor coverings; heaters, air
conditioners (other than any portable units installed by Tenant), or any other
base building heating or air conditioning equipment; fencing or security gates;
plumbing fixtures, water fountains; or other similar building operating
equipment and decorations.

 

22



--------------------------------------------------------------------------------

8. DEFAULT AND REMEDIES:

8.1 DEFAULT BY TENANT.

The following will be events of default by Tenant under this Lease:

(a) Failure to pay when due any installment of Rent or any other payment
required pursuant to this Lease within five (5) business days following written
notice that the same is past due (provided however that in no event shall
Landlord be obligated to provide written notice more than twice in any twelve
(12) month period);

(b) The filing of a petition for bankruptcy or insolvency under any applicable
federal or state bankruptcy or insolvency law; an adjudication of bankruptcy or
insolvency or an admission that it cannot meet its financial obligations as they
become due, or the appointment or a receiver or trustee for all or substantially
all of the assets of Tenant”);

(c) A transfer in fraud of creditors or an assignment for the benefit of
creditors;

(d) Any act which results in a lien being filed against the Premises or the Park
which is not cured within the applicable time period provided for herein;

(e) The liquidation, termination or dissolution of Tenant;

(f) Failure to cure the breach of any provision of this Lease, other than the
obligation to pay Rent, where such failure shall continue for a period of 30
days after written notice thereof from Landlord to Tenant; provided, however,
that if the nature of Tenant’s non-performance is such that more than 30 days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said 30 day period and thereafter
diligently pursues such cure to completion then Tenant shall have an additional
reasonable period of time to complete such cure; and

(g) Tenant’s breach of the same provision of this Lease, other than the
obligation to pay Rent, more than twice in any 12-month period.

8.2 REMEDIES.

Upon the occurrence of any event of default by Tenant, Landlord shall be
entitled to exercise the following remedies in accordance with Florida law:

(a) Landlord may terminate this Lease and dispossess Tenant;

 

23



--------------------------------------------------------------------------------

(b) Landlord may, without terminating or canceling this Lease, declare all Rent
to be paid pursuant to this Lease for the remainder of the Term, to be
immediately due and payable, and thereupon all Rent due hereunder through the
end of the Term shall be accelerated and Landlord shall be entitled to recover
the net present value thereof using a discount rate equal to the interest rate
of a governmental security having a maturity closest to the then current
expiration of the Term (In the event of such acceleration, Landlord shall use
commercially reasonable efforts to relet the Premises and shall credit Tenant,
up to the amount of accelerated Rent actually received by Landlord, for the
amount of rent actually received from such reletting);

(c) Landlord may elect to repossess the Premises and to relet the Premises for
Tenant’s account, holding Tenant liable in damages for all expenses incurred in
any such reletting and for any difference between the amount of Rent received
from such reletting and the amount due and payable under the terms of this
Lease; and

(d) Landlord may enter the Premises and take any actions required of Tenant
under the terms of this Lease, and Tenant shall reimburse Landlord on demand for
any expenses that Landlord may incur in effecting compliance with Tenant’s
obligations under this Lease, and Landlord shall not be liable for any damages
resulting to Tenant from such action.

The above remedies shall be cumulative and shall not preclude Landlord from
pursuing any other remedies permitted by law. Landlord’s election not to enforce
one or more of the remedies upon an event of default shall not constitute a
waiver.

8.3 COSTS.

Tenant shall pay to Landlord on demand all reasonable costs incurred by
Landlord, including reasonable attorneys’ fees and costs (whether incurred in
preparation for or at trial, on appeal, or in bankruptcy), incurred by Landlord
in enforcing any of the obligations of Tenant under this Lease. In addition,
upon any default by Tenant, Tenant shall also be liable to Landlord for the
expenses to which Landlord may be put in re-entering the Premises, reletting the
Premises and putting the Premises into the condition necessary for such
reletting (including reasonable attorneys’ fees and disbursements, marshall’s
fees, and brokerage fees, in so doing), and any other expenses reasonably
incurred by Landlord.

8.4 WAIVER.

No delay or omission by either party in exercising a right or remedy shall
exhaust or impair the same or constitute a waiver of, or acquiescence to, a
default.

8.5 DEFAULT BY LANDLORD.

In the event of any default by Landlord, Tenant will give Landlord written
notice specifying such default with particularity, and Landlord shall have a
period of 30 days following he date of such notice in which to commence the
appropriate cure of such default. Unless and until Landlord fails to commence
and diligently pursue the appropriate cure of such default after

 

24



--------------------------------------------------------------------------------

such notice or complete same within a reasonable period of time, Tenant shall
not have any remedy or cause of action by reason thereof, except as expressly
provided herein. Notwithstanding any provision of this Lease, Landlord shall not
at any time have any personal liability under this Lease and Tenant’s sole
remedy with respect thereto shall be a suit for damages and not a termination of
the Lease. In the event of any breach or default by Landlord of any term or
provision of this Lease, Tenant agrees to look solely to the equity or interest
then-owned by Landlord in the Building and the Park (which includes Landlord’s
interest in any proceeds of sale, insurance proceeds, proceeds of condemnation
and rents), and in no event shall any deficiency judgment be sought or obtained
against Landlord.

9. PROTECTION OF LENDERS

9.1 SUBORDINATION AND ATTORNMENT.

Subject to Tenant entering into a Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) as described below, this Lease shall be subject and
subordinated at all times to the terms of each and every ground or underlying
lease which now exists or may hereafter be executed affecting the Premises under
which Landlord shall claim, and to the liens of each and every mortgage and deed
of trust in any amount or amounts whatsoever now or hereafter existing
encumbering the Premises, and to all modifications, renewals and replacements
thereto. If Landlord’s interest in the Premises is acquired by any ground
lessor, mortgagee, or purchaser at a foreclosure sale or transfer in lieu
thereof, Tenant shall attorn to the transferee of or successor to Landlord’s
interest in the Premises and recognize such transferee or successor as Landlord
under this Lease in accordance with the applicable SNDA. Notwithstanding the
foregoing, any mortgagee under any mortgage shall have the right at any time to
subordinate any such mortgage to this Lease on such terms and subject to such
conditions as the mortgagee in its discretion may consider appropriate.

Landlord represents and warrants to Tenant that, as of the date of this Lease,
it is the fee simple title holder of the Building and no mortgages or ground
leases encumber the same.

After the date of this Lease, any subordination of this Lease to a mortgage or
any ground lease shall be conditioned on Tenant obtaining a SNDA from each and
every mortgagee and ground lessor, such SNDA to be in form and content
reasonably acceptable to Tenant and the applicable mortgagee and ground lessor.

9.2 ESTOPPEL CERTIFICATES.

Within 15 days of receipt of a written request from Landlord, any lender or
prospective lender of the Building or Park, or at the request of any purchaser
or prospective purchaser of the Building or Park, Tenant shall deliver an
estoppel certificate, attaching a true and complete copy of this Lease,
including all amendments relative thereto, and certifying with particularly,
among other things, (i) a description of any renewal or expansion options, if
any; (ii) the amount of rent currently and actually paid by Tenant under this
Lease; (iii) that the Lease is in full force and effect as modified; (iv) Tenant
is in possession of the Premises; (v) stating

 

25



--------------------------------------------------------------------------------

whether to the best of Tenant’s knowledge, either Landlord or Tenant is in
default under the Lease and, if so, summarizing such default(s); and
(vi) stating whether Tenant or Landlord has any offsets or claims against the
other party and, if so, specifying with particularity the nature and amount of
such offset or claim. Landlord shall deliver a similar estoppel certificate
within 15 days of receipt of a written request from Tenant, any lender or
prospective lender of Tenant or any prospective assignee

9.3 TENANT’S FINANCIAL CONDITION. Within 10 days after written request from
Landlord, which request shall only be made in connection with (i) the potential
sale, financing or refinancing of the Park or any portion thereof, (ii) a
request by Tenant to assign this Lease or sublease and portion of the Premises,
or (iii) a default hereunder by Tenant, Tenant shall deliver to Landlord such
financial statements as are reasonably required by Landlord to verify the net
worth of Tenant, or any assignee, subtenant, or Guarantor of Tenant. Tenant
represents and warrants to Landlord that each such financial statement is a true
and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth herein. Landlord waives the foregoing requirement if Tenant is a public
company.

10. TELECOMMUNICATIONS.

Tenant acknowledges and agrees that all telephone and telecommunications
services desired by Tenant shall be ordered and utilized at the sole expense of
Tenant. All installations of telecommunications equipment and wires shall be
accomplished pursuant to plans and specifications approved in advance in writing
by Landlord, such approval not to be unreasonably withheld, delayed or
conditioned. Except as may be otherwise provided for in this Lease, Landlord
shall have no responsibility for the maintenance of Tenant’s telecommunications
equipment, including wire; nor for any wiring or other infrastructure to which
Tenant’s telecommunications equipment may be connected. Tenant agrees that, to
the extent any such service is interrupted, curtailed or discontinued from any
cause whatsoever, unless such loss, or damage results from any fault, default,
negligence, act or omission of Landlord or its agents, servants, employees, or
any other person for whom Landlord is in law responsible, Landlord shall have no
obligation or liability with respect thereto and it shall be the sole obligation
of Tenant at its expense to obtain substitute service.

Landlord shall have the right, upon reasonable prior notice to Tenant, to
temporarily interrupt or turn off telecommunications facilities in the event of
emergency or as necessary in connection with the operation of the Building or
installation of telecommunications equipment for other tenants of the Building.
Landlord shall exercise its rights under this paragraph, to the extent possible
in the circumstances, in such manner so as to minimize interference with
Tenant’s use and enjoyment of the Premises.

Any and all telecommunications equipment installed in the Premises or elsewhere
in the Building by or on behalf of Tenant, including wiring or other facilities
for telecommunications transmittal, shall be removed prior to the expiration or
earlier termination of the Term, by Tenant at its sole cost.

 

26



--------------------------------------------------------------------------------

In the event that Tenant wishes at any time to utilize the services of a
telephone or telecommunications provider whose equipment is not then servicing
the Building, no such provider shall be permitted to install its lines or other
equipment within the Building without first securing the prior written approval
of Landlord. Landlord’s approval shall not be deemed any kind of warranty or
representation by Landlord, including, without limitation, any warranty or
representation as to the suitability, competence, or financial strength of the
provider. Without limitation of the foregoing standard, unless all of the
following conditions are satisfied to Landlord’s satisfaction, it shall be
reasonable for Landlord to refuse to give its approval: (i) Landlord shall incur
no expense whatsoever with respect to any aspect of the provider’s provision of
its services, including without limitation, the costs of installation, materials
and services; (ii) prior to commencement of any work in or about the Building by
the provider, the provider shall supply Landlord with such written indemnities,
insurance, financial statements, and such other items as Landlord reasonably
determines to be necessary to protect its financial interests and the interests
of the Building relating to the proposed activities of the provider; (iii) the
provider agrees to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are reasonably determined
by Landlord to be necessary to protect the interests of the Building, the
tenants of the Building and Landlord, in the same or similar manner as Landlord
has the right to protect itself and the Building with respect to alterations as
described in Section 4.2 of this Lease; (iv) Landlord reasonably determines that
there is sufficient space in the Building for the placement of all of the
provider’s equipment and materials; (v) the provider agrees to abide by
Landlord’s requirements, if any, that provider use existing Building conduits
and pipes or use building contractors (or other contractors approved by
Landlord); (vi) Landlord receives from the provider such compensation as is
reasonably determined by Landlord to compensate it for space used in the
Building for the storage and maintenance of the provider’s equipment, for the
fair market value of a provider’s access to the Building, and the costs which
may reasonably be expected to be incurred by Landlord; (vii) the provider agrees
to deliver to Landlord detailed “as built” plans immediately after the
installation of the provider’s equipment is complete; and (viii) all of the
foregoing matters are documented in a written license or other agreement between
Landlord and the provider, the form and content of which is reasonably
satisfactory to Landlord.

Notwithstanding any provision of the preceding paragraphs to the contrary, the
refusal of Landlord to grant its approval to any prospective telecommunications
provider shall not be deemed a default or breach by Landlord of its obligation
under this Lease unless and until Landlord is adjudicated to have acted
recklessly or maliciously with respect to Tenant’s request for approval, and in
that event, Tenant shall still have no right to terminate the Lease or claim an
entitlement to rent abatement, but may as Tenant’s sole and exclusive recourse
seek a judicial order of specific performance compelling Landlord to grant its
approval as to the perspective provider in question. The provisions of this
paragraph may be enforced solely by Tenant and Landlord, are not for the benefit
of any other party, and specifically but without limitation, no telephone or
telecommunications provider shall be deemed a third party beneficiary of this
Lease.

Tenant shall not utilize any wireless communications equipment (other than usual
and customary cellular telephones), including antennae and satellite receiver
dishes, within the Premises or the Building, without Landlord’s prior written
consent such approval not to be unreasonably withheld, delayed or conditioned.

 

27



--------------------------------------------------------------------------------

In the event that telecommunications equipment, wiring and facilities installed
by or at the request of Tenant within the Premises, or elsewhere within the
Building causes interference to equipment used by another party, Tenant shall
assume all liability related to such interference, Tenant shall use reasonable
efforts, and shall cooperate with Landlord and other parties, to promptly
eliminate such interference. In the event that Tenant is unable to do so, Tenant
shall substitute alternative equipment which remedies the situation. If such
interference persists, Tenant shall discontinue the use of such equipment, and,
at Landlord’s discretion, remove such equipment according to foregoing
specifications.

11. MISCELLANEOUS PROVISIONS.

11.1 LANDLORD’S LIABILITY; CERTAIN DUTlES.

As used in the Lease, the term “Landlord” means only the owner of the fee title
to the Building or the leasehold estate under a ground lease of the Building at
the time in question. Each landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such landlord owns such interest
or title. Any landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer, provided that such transfer is not
for the primary purpose of avoiding such obligations. However, each landlord
shall deliver to its transferee all funds previously paid by Tenant if such
funds have not yet been applied under the terms of this Lease.

11.2 SECURITY DEPOSIT.

Upon Tenant’s execution of this Lease, Tenant shall deposit with Landlord a cash
security deposit in the amount of $73,926.00 (the “Security Deposit”). The
Security Deposit represents security for the faithful performance and observance
by Tenant of each and every term and covenant of this Lease. Landlord may apply
all or part of the Security Deposit to any unpaid Rent or other charges due from
Tenant or to cure any other default of Tenant. The Security Deposit shall not
constitute liquidated damages. If Landlord uses any part of the Security
Deposit, Tenant shall restore the Security Deposit to its full amount within 10
days after Landlord’s written request. No interest shall be paid to Tenant on
the Security Deposit. Landlord shall not be required to keep the Security
Deposit separate from its other accounts, and no trust relationship is created
with respect to the Security Deposit. Landlord shall not be obligated to return
the Security Deposit to Tenant upon the expiration or earlier termination of the
Lease unless and until all of the following events occur: (i) the payment in
full of all Rent due pursuant to the Lease; (ii) the repair of any and all
damage to the Premises as required by Tenant pursuant to the terms of this
Lease; and (iii) the reconciliation of Operating Expenses for the months in
which the Tenant was in occupancy for the year in which the Lease expires or
terminates, which reconciliation shall be completed by Landlord and provided to
Tenant within sixty (60) days of the expiration or termination of this Lease.
Tenant shall have the right to

 

28



--------------------------------------------------------------------------------

conduct a Tenant’s Review of such reconciliation as provided in Section 2.4.5.
Tenant and Landlord acknowledge and agree that the existing security deposit
held by Landlord with respect to the Original Lease will be credited against the
Security Deposit required herein, subject to the adjustment of such security
deposit, if required, pursuant to the terms of the Original Lease.

11.3 INTERPRETATION.

The captions of the Articles or Sections of this Lease are to assist the parties
in reading this Lease and are not a part of the terms or provisions of this
Lease. Whenever required by the context of this Lease, the singular shall
include the plural and the plural shall include the singular. The masculine,
feminine and neuter genders shall each include the other. In any provision
relating to the conduct, acts or omissions of Tenant the term “Tenant” shall
include Tenant’s agents, employees, contractors, invitees, successors or others
using the Premises, Building or Park with Tenant’s expressed or implied
permission. This Lease will not be construed more or less favorably with respect
to either party as a consequence of the Lease or various provisions hereof
having been drafted by one of the parties hereto.

11.4 INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS.

This Lease is the only agreement between the parties pertaining to the lease of
the Premises and no other agreements either oral or otherwise are effective
unless embodied herein. All amendments to this Lease shall be in writing and
signed by all parties. Any other attempted amendment shall be void.

11.5 NOTICES.

Any notice or document (other than rent) required or permitted to be delivered
by the terms of this Lease shall be in writing and delivered by hand delivery,
certified mail (with postage prepaid and return receipt requested) or guaranteed
overnight delivery service. Notices to Tenant shall be delivered to the address
specified in the introductory paragraph of this Lease, with copies to: the
Premises and to Michael T. Lynott, Esq., Greenberg Traurig, P.A., 1221 Brickell
Avenue, Miami, Florida 33131. Notices to Landlord shall be delivered to the
address specified in the introductory paragraph of this Lease, with a copy to
Flagler Development Company, LLC, 10151 Deerwood Park Boulevard, Building 100,
Suite 330, Jacksonville, Florida 32256, Attention: Legal Department. All notices
shall be effective upon delivery or attempted delivery. Either party may change
its notice address upon notice to the other party, given in accordance herewith
by an authorized officer, partner, or principal.

11.6 RADON GAS NOTICE.

Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Level of radon that exceed federal and state guidelines
have been found in buildings in Florida. Additional information regarding radon
and radon testing may be obtained from your county health department.

 

29



--------------------------------------------------------------------------------

11.7 WAIVERS.

All waivers must be in writing and signed by the waiving party. Either party’s
failure to enforce any provision of this Lease or Landlord’s acceptance of Rent
shall not be a waiver and shall not prevent Landlord or Tenant, as applicable,
from enforcing that provision or any other provision of this Lease in the
future. No statement on a payment check from Tenant or in a letter accompanying
a payment check shall be binding on Landlord. Landlord may, with or without
notice to Tenant, negotiate such check without being bound to the conditions of
such statement.

11.8 NO RECORDATION.

Neither party shall record this Lease or any memorandum of lease without the
consent of the other party.

11.9 JOINT AND SEVERAL LIABILITY.

All parties signing this Lease as Tenant shall be jointly and severally liable
for all obligations of Tenant.

11.10 FORCE MAJEURE.

The performance by either party to this Lease of its obligations (except the
payment of Rent or other sums of money) shall be excused by delays attributable
to events beyond that party’s reasonable control for a period of time that is
sufficient for the party to perform its obligations after the cessation of the
Force Majeure event acting in a diligent, commercially reasonable manner. Events
beyond a party’s reasonable control include, but are not limited to, acts of the
other party, acts of God (including reasonable preparation therefore), war,
civil commotion, labor disputes, strikes, fire, flood or other casualty, failure
of power, shortages of labor or material, government action, regulation or
restriction (including extraordinary delay in the issuance of any permit, permit
approval or building permit inspection) and unusually inclement weather
conditions. Events beyond a party’s control shall not include changes in
economic or market conditions, or financial or internal problems of the
non-performing party, or problems that can be satisfied by the payment of money.

11.11 EXECUTION OF LEASE.

Submission or preparation of this Lease by Landlord shall not constitute an
offer by Landlord or option for the Premises, and this Lease shall constitute an
offer, acceptance or contract only as expressly specified by the terms of this
Section 11.11. In the event that Tenant executes this Lease first, such action
shall constitute an offer to Landlord, which may be accepted by Landlord by
executing this Lease within 10 business days after submission, and once this
Lease is so executed by Landlord, such offer may not be revoked by Tenant and
this Lease shall become a binding contract. In the event that Landlord executes
this Lease first, such action shall

 

30



--------------------------------------------------------------------------------

constitute an offer to Tenant, which may be accepted by Tenant only by delivery
to Landlord of a fully executed copy of this Lease within 10 business days after
submission. Notwithstanding that the Commencement Date may occur and the Term
may commence after the date of execution of this Lease, upon delivery and
acceptance of this Lease in accordance with the terms of this Lease, this Lease
shall be fully effective, and in full force and effect and valid and binding
against the parties in accordance with, but on and subject to, the terms and
conditions of this Lease.

11.12 AUTHORITY.

As a material inducement to Landlord to enter into this Lease, Tenant, intending
that Landlord rely thereon, represents and warrants to Landlord that:

(i) Tenant and the party executing on behalf of Tenant are fully and properly
authorized to execute and enter into this Lease on behalf of Tenant and to
deliver this Lease to Landlord;

(ii) This Lease constitutes a valid and binding obligation of Tenant,
enforceable against Tenant in accordance with the terms of this Lease;

(iii) Tenant is duly organized, validly existing and in good standing under the
laws of the state of Tenant’s organization and has full power and authority to
enter into this Lease, to perform Tenant’s obligations under this Lease in
accordance with the terms of this Lease, and to transact business in the state
in which the Premises are located; and

(iv) The execution of this Lease by the individual or individuals executing this
Lease on behalf of Tenant, and the performance by Tenant of Tenant’s obligation
under this Lease, have been duly authorized and approved by all necessary
corporate or partnership action, as the case may be, and the execution, delivery
and performance of this Lease by Tenant is not in conflict with Tenant’s bylaws
or articles of incorporation (if a corporation), agreement of partnership (if a
partnership), and other charters, agreements, rules or regulations governing
Tenant’s business as any of the foregoing may have been supplemented or amended
in any manner.

As a material inducement to Tenant to enter into this Lease, Landlord intending
that tenant rely thereon, represents and warrants to Tenant that:

(i) Landlord and the party executing on behalf of Landlord are fully and
properly authorized to execute and enter into this Lease on behalf of Landlord
and to deliver this Lease to Tenant;

(ii) This Lease constitutes a valid and binding obligation of Landlord,
enforceable against Landlord in accordance with the terms of this Lease;

(iii) Landlord is duly organized, validly existing and in good standing under
the laws of the state of Landlord’s organization and has full power and
authority to enter into this Lease, to perform Landlord’s obligations under this
Lease in accordance with the terms of this Lease, and to transact business in
the state in which the Premises are located; and

 

31



--------------------------------------------------------------------------------

(iv) The execution of this Lease by the individual or individuals executing this
Lease on behalf of Landlord, and the performance by Landlord of Landlord’s
obligation under this Lease, have been duly authorized and approved by all
necessary corporate or partnership action, as the case may be, and the
execution, delivery and performance of this Lease by Landlord is not in conflict
with Landlord’s bylaws or articles of incorporation (if a corporation),
agreement of partnership (if a partnership), and other charters, agreements,
rules or regulations governing Landlord’s business as any of the foregoing may
have been supplemented or amended in any manner.

11.13 FLORIDA LAW.

This Lease shall be governed by the laws of the State of Florida.

11.14 COUNTERPART.

This Lease may be executed in multiple counterparts, each counterpart of which
shall be deemed an original and any of which shall be deemed to be complete of
itself and may be introduced into evidence or used for any purpose without the
production of the other counterpart or counterparts.

11.15 HOLDING OVER.

If Tenant remains in possession after the end of the Term without having
executed and delivered a new lease or an agreement extending the Term, there
shall be no tacit renewal of this Lease or the Term, and Tenant shall be deemed
to be occupying the Premises from month to month at a monthly Base Rent payable
in advance on the first day of each month equal to 125% of the monthly amount of
Base Rent payable during the last month of the Term for the first thirty
(30) days of such holdover, and thereafter the Base Rent payable shall be one
hundred fifty percent (150%) of the Rent payable immediately preceding the
termination date of this Lease, and otherwise upon the same terms as set forth
in this Lease, so far as they are applicable to a monthly tenancy. In addition
to and not limiting any other rights or remedies which Landlord may have on
account of Tenant holding over without written consent of Landlord, Tenant shall
pay to Landlord any and all direct and consequential damages incurred by
Landlord on account of such unapproved holding over including claims by tenants
entitled to future possession.

11.16 TIME IS OF THE ESSENCE.

Time is of the essence of this Lease and all provisions contained herein.

 

32



--------------------------------------------------------------------------------

11.17 APPROVAL OF PLANS AND SPECIFICATIONS.

Neither review nor approval by or on behalf of Landlord of any Tenant’s plans
for initial tenant work in the Premises nor any plans and specifications for any
Tenant alterations or any other work shall constitute a representation or
warranty by Landlord, any of Landlord’s beneficiaries, the managing agent of the
Building or Park or any of their respective agents, partners or employees that
such plans and specifications either (i) are complete or suitable for their
intended purpose, or (ii) comply with Applicable Laws, or (iii) can be completed
within any particular time frame or construction schedule, it being expressly
agreed by Tenant that neither Landlord, nor any of Landlord’s beneficiaries, nor
the managing agent of the Building or Park nor any of their respective agents,
partners or employees assume any responsibility or liability whatsoever to
Tenant or to any other person or entity for such completeness, suitability,
compliance or completion. Landlord represents that any work performed by
Landlord prior to the Commencement Date shall be in compliance with all
Applicable Laws.

11.18 RELATIONSHIP.

Landlord and Tenant disclaim any intention to create a joint venture,
partnership or agency relationship.

11.19 BROKER’S FEE.

Tenant and Landlord each represent and warrant to the other that neither has had
any dealings or entered into any agreements with any person, entity, broker or
finder other than the Transwestern Commercial Service Florida, LLC and Flagler
Real Estate Services, Inc. (the “Disclosed Brokers”), in connection with the
negotiation of this Lease, and no other broker, person, or entity is entitled to
any commission or finder’s fee in connection with the negotiation of this Lease,
and Tenant and Landlord each agree to indemnify, defend and hold the other
harmless from and against any claims, damages, costs, expenses, attorneys’ fees
or liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings, actions
or agreements of the indemnifying party. Landlord shall pay the Disclosed
Brokers pursuant to a separate agreement.

11.20 WAIVER OF TRIAL BY JURY.

LANDLORD AND TENANT EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE.

11.21 RIDERS AND EXHIBITS.

All Riders, Addenda and Exhibits attached hereto and referenced herein shall be
deemed to be a part hereof and are hereby incorporated.

 

33



--------------------------------------------------------------------------------

11.22 TENANT ASSIGNMENT.

Tenant will not assign this Lease, in whole or in part, or sublease the
Premises, in whole or in part, without the prior written consent of Landlord,
which consent will not be unreasonably withheld, subject to Landlord’s right of
recapture set forth below, and in no event will Tenant be released from any
obligation or liability under this Lease following any such assignment or
sublease. Notwithstanding the foregoing to the contrary, Landlord may, in
Landlord’s sole and absolute discretion, approve or disapprove any proposed
assignment or sublease by Tenant to an existing occupant of any space in the
Park or an affiliate of any such occupant. Landlord will approve or deny any
request for an assignment or sublease within 10 business days after Tenant’s
written request. No sublessee of the Premises or any portion thereof, may
further assign or sublease its interest in the Premises or any portion thereof.
Legal fees and expenses incurred by Landlord (not to exceed $2,000.00) in
connection with the review by Landlord of Tenant’s requested assignment or
sublease pursuant to this Section, including fees and disbursements incurred in
the preparation and/or review of any documentation, will be paid by Tenant
within 30 days of invoice for payment thereof, as Additional Rent. If the rent
due and payable by any assignee or sublessee under any permitted assignment or
sublease exceeds the Rent payable under this Lease for such space, Tenant will
pay to Landlord 50% of all such excess rent and other excess consideration (less
Tenant’s reasonable third party costs for effecting the assignment or sublease)
within 10 days following receipt thereof by Tenant. Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have the right, without
Landlord’s consent, to assign this Lease or sublet all or any portion of the
Premises to: (a) a parent, subsidiary or affiliated entity of Tenant, or (b) any
entity to which all or a substantial portion of the assets or stock of Tenant
have been sold or transferred, or (c) any entity in connection with a merger,
sale of stock, consolidation or other corporate reorganization or transaction
involving Tenant, or (d) as part of the sale, transfer or assignment of fifty
percent (50%) or more of Tenant’s leases. Any subletting or assignment permitted
under the terms of the preceding sentence is hereinafter referred to as a
“Permitted Transfer”. In addition, Tenant shall have the right to have
subleased, licensed or concessioned departments operated as part of Tenant’s
primary business operations without the consent of Landlord ( a “Service
Provider License”). Tenant shall promptly provide Landlord with written notice
of any Permitted Transfer or Service Provider License. No Permitted Transfer or
Service Provider License shall release Tenant from Tenant’s obligations
hereunder or alter the primary liability of Tenant to pay the Rent and other
sums due Landlord hereunder and to perform all other obligations to be performed
by Tenant hereunder.

Within 15 days after Landlord’s receipt of Tenant’s request for Landlord’s
consent to a proposed assignment or sublease, excluding any assignment or
sublease to an affiliate of Tenant or a Service Provider License, Landlord shall
have the right to require Tenant to reconvey to Landlord that portion of the
Premises which Tenant is seeking to assign or sublet. Tenant shall reconvey that
portion of the Premises in consideration of Landlord’s release of Tenant from
all future Rent and other obligations, which would not otherwise survive
termination of the Lease, with respect to the portion of the Premises so
reconveyed. Any such reconveyance shall be evidenced by an agreement reasonably
acceptable to Landlord and Tenant in form and substance.

 

34



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in the event that
Landlord exercises such reconveyance rights as are set forth above, Tenant, by
written notice to Landlord within ten (10) days of Tenant’s receipt of
Landlord’s notice to reconvey, may rescind its request to Landlord to approve
such sublease or assignment in which case Tenant shall not be required to
reconvey such space and the Lease shall continue in full force and effect as if
Tenant had not sought to sublease or assign such space.

11.23 LANDLORD ASSIGNMENT.

Landlord will have the right to sell, transfer or assign, in whole or in part,
its rights and obligations under this Lease. Any such sale, transfer or
assignment will operate to release Landlord from any and all liability under
this Lease arising after the date of such sale, assignment or transfer.

11.24 LANDLORD’S LIEN WAIVER

Landlord will waive all rights which Landlord now or hereafter may have, under
the laws of the State of Florida to levy or distrain upon or to claim or assert
any lien, right, claim or title to, any of the personal property of Tenant
(except for judgment liens) which now or hereafter may be located on the
Premises, in order to enforce any obligation of Tenant, including, without
limitation, the obligation to pay rent and any other monetary obligation arising
hereunder.

IN WITNESS WHEREOF, Tenant and Landlord have caused this Lease to be duly
executed in duplicate as of the date first above written by their respective
duly authorized officers, agents or attorneys in fact as the case may be.

 

SIGNED, SEALED AND DELIVERED

IN THE PRESENCE OF:

           

PRICESMART, INC., a Delaware corporation

/s/ Rodrigo Calvo

   

By:

 

/s/ Robert E. Price

Name:

 

Rodrigo Calvo

   

Print Name:

 

Robert E. Price

     

As Its

 

CEO

 

   

Date:

 

11/10/07

Name:

 

 

     

(Corporate Seal)

(signatures continue on next page)

 

35



--------------------------------------------------------------------------------

   

FLAGLER DEVELOPMENT COMPANY LLC, a Florida limited liability company

     

By:

 

/s/ Keith A. Tickell

 

/s/ James A. Hoener

     

Keith A. Tickell

Name:

 

James A. Hoener

     

Vice President

 

/s/ Susan Blount

   

Date:

 

11-16-07

Name:

 

Susan Blount

     

(Corporate Seal)

** If the individual signing the Lease is other than the Chief Executive
Officer, President

or Vice President of the Company, please attach Corporate Resolutions
authorizing his/her

signature on behalf of the Company. Thank you.

 

36



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

LOGO [g42433exe_203.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION OF BUILDING

Lot 1, Block 11 of “Gran Park Third Addition”; according to the Plat thereof, as
recorded in Plat Book 149, Page 9 of Public Records of Miami-Dade County, FL

 

A-1 - 1



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

1. In the event of an emergency situation in the Park, such as an injury to a
person, damage to property, persons in the Park acting in a suspicious or
threatening manner, bomb threat, water leak or fire, any tenant who is aware of
such emergency shall notify the Property Manager immediately.

2. Upon the termination of a lease, the tenant shall surrender all keys to its
Premises to the Property Manager.

3. Every move of furniture or equipment into or out of a building or from one
suite to another suite within a building shall be coordinated with the Property
Manager at least 24 hours in advance. The Property Manager may designate the
time during which the move may be conducted so as to minimize inconvenience to
other tenants.

4. Window coverings, which must be of such shape, color, material, quality and
design as may be reasonably prescribed by the Property Manager, may not be
installed without the Property Manager’s prior written consent which shall not
be unreasonably withheld, conditioned or delayed. Landlord may withhold its
consent if such coverings are visible from the exterior of the Premises.

5. No tenant shall obstruct the sidewalks, entrances, lobbies, elevators,
elevator lobbies, halls, or stairways in or about any building in the Park, and
shall not use any such area for storage or for any purpose other than ingress
and egress. No tenant shall utilize any mechanical or electrical room for
storage purposes.

6. No tenant shall create or maintain a nuisance nor make or permit any noises
or odors that are reasonably objectionable to another tenant to emanate from or
about its Premises.

7. Each tenant shall observe and obey all parking and traffic regulations, which
may include among other things speed limits, stop signs, yielding to pedestrians
at all times, no parking zones, tow away zones or parking decals, from time to
time established by the Property Manager. No vehicle shall be parked in a manner
that utilizes more than one parking space.

8. No tenant shall make any suite-to-suite canvass to solicit business from
other tenants in the Park. Property Manager may prohibit any other solicitation
in the Park and require registration, satisfactory identification and
credentials from all persons seeking access to any part of the Building or Park.
No tenant shall conduct or cause to be conducted any auctions or sales in its
Premises or in the Park.

9. No tenant shall display any sign, letter, picture, notice, advertisement or
the like, whether temporary or permanent, in any common area, including lobbies
and elevator lobbies, or in a manner that is visible from outside the Premises.

 

B - 1



--------------------------------------------------------------------------------

10. No tenant may use the name of the Park or any building situated therein for
any purpose other than that of the business address of Tenant, and shall not use
any picture or likeness of the Park or any building situated therein in any
circulars, notices, advertisements or correspondence without Landlord’s prior
written consent.

11. No tenant shall bring any animal (excepting only dogs trained to assist
handicapped persons) into the Park. Bicycles, unicycles, motorcycles, mopeds,
Segways, skateboards, scooters and all other vehicles are prohibited in or about
the buildings and sidewalks of the Park.

12. No tenant shall waste electricity or water. Each tenant shall cooperate with
the reasonable requests of Landlord’s property manager to utilize electricity
and water in its Premises efficiently. Each tenant shall ensure that no
electrical circuit within its Premises is overloaded. No tenant shall adjust any
common HVAC controls other than room thermostats installed for specific use. No
tenant shall tie, wedge or otherwise fasten open any water faucet or outlet. No
tenant shall prop open any common corridor doors or exterior doors of any
building.

13. Tenant shall not overload any floor and shall not install any heavy safes,
business machines, files or other heavy equipment without obtaining the approval
of Landlord’s property manager.

14. No tenant shall deface or damage any property of another tenant or property
that is part of the Park, including but not limited to the buildings, fixtures
and equipment.

15. Smoking is prohibited in each building, within twenty-five feet of any
building entrance, and in the Park common areas, except for smoking areas
designated by the Property Manager.

16. Each tenant shall use all improvements, equipment and fixtures within the
buildings and common areas of the Park, including but not limited to restrooms,
elevators, stairways, hallways, lobby, sidewalks, parking lots and landscape
areas, in the manner and for the purposes for which they are designed. Each
tenant shall be responsible for any damage caused by its failure to do so.

17. No machinery or apparatus other than computers, copiers, facsimile machines,
paper shredders and other small office equipment, or other than fork lift
trucks, pallet jacks, racking, automated material handling equipment and other
equipment or apparatus normally used in the warehousing business, shall be
operated in the Tenant’s Premises or anywhere in the Park without prior written
approval of Landlord’s property manager (the “Property Manager”), which shall
not be unreasonably withheld, conditioned or delayed. No explosives, articles
deemed hazardous because of flammability, or other materials of an intrinsically
hazardous nature shall be brought into any building in the Park.

All references to Tenant in these Rules and Regulations shall include the
employees, agents, contractors, licensees or invitees of Tenant.

 

B - 2



--------------------------------------------------------------------------------

EXHIBIT C

MEMORANDUM OF LEASE COMMENCEMENT

THIS MEMORANDUM is made and entered into as of                     , 200    , by
and between Flagler Development Company, LLC (“Landlord”) and Pricesmart, Inc.,
a Delaware corporation (“Tenant”) with respect to that certain Lease between
Landlord and Tenant dated as of                     , 200     (the “Lease”).

Landlord and Tenant hereby confirm that the Commencement Date of the Lease is
                , and that the Term shall expire on                 , unless the
Term is renewed or the Lease is terminated pursuant to the Terms of the Lease,
and that these dates shall be conclusive for all purposes of the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have executed this document as of the
first date set forth in the first paragraph above.

 

Pricesmart, Inc.

   

Flagler Development Company, LLC

       

By:

 

 

   

By:

 

 

Print Name:

 

 

   

Print Name:

 

 

As Its                  President

   

As Its                  President

 

Date:

 

 

   

Date:

 

 

 

C - 1



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD’S SIGN CRITERIA

Location of Sign:

 

D - 1



--------------------------------------------------------------------------------

V. SIGNAGE STANDARDS

A. ALLOWABLE SIGNS

 

  1.

All User/Tenants will be allowed a primary User/Tenant I.D. sign on each
building elevation facing a street consisting of the company name and corporate
logo only (Sign Type A), located in a designated sign area of the specific
building where the User/Tenant is utilizing space. The User/Tenant’s sign may
not exceed 3/5 of the allowable height of the sign band. (Example: 5’-O” H sign
band or 3’-0” sign and l’-0” space top and bottom). (See Exhibit A-1.)

 

 

2.

All signage shall be surface mounted and shall be located on building entrance
features such as towers or sign-walls, or within a signage banded area located
at the top of the building parapet, based upon I- 1/2”, height per 1” of height
of the principal building façade. The size of the allowed Tenant I.D. sign (Sign
Type A) will be determined by the amount of space the Tenant leases as follows
Building User/Tenant signage shall be a maximum length of 30’ for a single acre
user or a two bay Tenant. There will be a maximum allowable increment of 10’ of
length of signage per acre of land or two bay lease areas to a maximum of 60’ of
total length per user/tenant.

 

  3.

No sign shall exceed 3’-O” in overall height or (see Exhibit A) the exact
location for any signs must be approved by the Committee prior to any
fabrication or installation of signs. A side setback of 3”-0” from Tenant side
lease line with adjacent Tenant’ must be observed.

 

  4.

Methods of fabrication for Sign Type A are shown in Exhibit B. (It consists of
four possible ways to manufacture illuminated or non-illuminaged signs as the
primary User/Tenant I.D.

 

 

a.

Non-Illuminated aluminum or intra (PVC Board) 1” thick letter, pin mounted on
spacers  1/2 off the face of the building.

 

  b.

Non-illuminated reverse channel type letters.

 

  c.

Illuminated channel letters.

 

  d.

Illuminated reverse channel letters.

All details shown in Exhibit B must be followed by the sign fabricator. No
exceptions or substitutions will be allowed.

 

  5.

Each Tenant space shall have a postal I.D. number at the front entrance
designed, fabricated ar.d installed by the owner. It shall not be removed or
relocated.

 

  6.

In addition to Sign Type A, each User/Tenant will be allowed one Sign Type B
which consists of a 2’-0”Hx2”-0”W max.area on the front glass next to the entry
door. The sign may be applied to the glass by silk-screening printing or by
computer generated vinyl die cut letters. The corporate logo, corporate name,
business hours, etc. may appear in this sign. (Exhibit A2)



--------------------------------------------------------------------------------

  7.

In addition to the Sign type A & B., the Tenant will be allowed one Sign Type C
located on one rear “main door” at the loading dock area. The sign shall be
located on the door in an area 1’-6” H x 1’-6” W max. centered on the door 5’-6”
from top of sign to floor. This sign must be made from computer generated vinyl
die cut letters. (Exhibit C-1).

 

  8.

All signs must be permitted by the Tenants’ sign fabricator through the normal
Miami-Dade County Sign code procedure prior to fabrication and installation, and
a cop of the sign permit must be given to the Developer before installation,
along with a copy of sign manufacture’s permit shop drawings.

 

 

9.

A Tenant may identify his loading dock doors with a 9” high,  1/2” thick
aluminum cut out postal address numbers (Sign Type D), painted black (Exhibit
D-1). No other signs allowed in this area except at main door.

B. TEMPORARY MARKETING SIGNS

 

  1.

Signs used to identify a site or building for sale or lease must be of a format
compatible to the Beacon Station at Gran Park Signage format.

 

  2

No sign shall be taller than 8’ from grade. All signs shall be 4’wide by 6’ high
framed with 4” x 4” support posts to meet all local and building zoning codes.

 

  3.

The back of sign shall be totally enclosed with a finished sheet of plywood.
Front face sides, top and back shall be painted the same colors. Colors to match
Beacon Station At Gran Park standard signs.

C. GENERAL NOTES

 

  1.

A user/tenant at Beacon Station at Gran Park shall be defined as any occupant of
a building/facility, located within the Beacon Station at Gran Park, whether
Owner occupied or Tenant Leased.

 

  2.

All building/Tenant signage shall be designed in accordance with Miami Dade
County regulations and the Park’s Development Guidelines.

 

  3.

No fluorescent light box type signs allowed.

 

  4.

Owner must approve all signs (permanent and /or temporary) for User/Tenant space
prior to fabrication and installation. Final location of any sign will be
determined solely with the Committee’s approval.

 

  5.

Tenant to supply Camera Ready Artwork for any logos to be used, including color
specifications and designations using the PMS-Pantone Matching System. All
colors to be approved by the Developer and/or his design consultant prior to any
fabrication.

 

  6.

Electricity for signs and hookup for electrical signs is at sole cost of Tenant.



--------------------------------------------------------------------------------

LOGO [g42433exe_211.jpg]



--------------------------------------------------------------------------------

LOGO [g42433exe_212.jpg]



--------------------------------------------------------------------------------

LOGO [g42433exe_213.jpg]



--------------------------------------------------------------------------------

LOGO [g42433exe_214.jpg]



--------------------------------------------------------------------------------

LOGO [g42433exe_215.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

WORK LETTER

1. Allowance for Office Improvements. On the Commencement Date, Landlord shall
make available to Tenant up to $65,000.00 (the “Allowance”) to reimburse Tenant
for the cost of certain improvements to be made by Tenant to the office portion
of the Premises (the “Office Improvements”). The costs that are eligible to be
reimbursed to Tenant for the Office Improvements shall include (i) all
architectural fees and costs, construction management fees and costs,
engineering fees and costs and any other fees, costs and expenses of any kind
incurred or payable by the Tenant in connection with the performance of the
Office Improvements; (ii) all fees and charges imposed by any governmental
entity or authority in connection with the Office Improvements; (iii) sales and
use taxes; (iv) insurance fees associated with the construction of the Office
Improvements; (v) testing and inspecting costs; and (vi) the costs and charges
for materials and labor, contractor’s profit and contractor’s general overhead
incurred by Tenant in having the Office Improvements completed. All of the
Office Improvements shall become the property of Landlord upon the expiration or
earlier termination of the Lease and shall remain on the Premises at all times
during the term of this Lease, except for those certain Office Improvements
which Landlord may, by providing written notice to Tenant at the time Landlord
approves Tenant’s Plans (as hereinafter defined) or modifications thereto,
require Tenant to remove and restore the Premises to the condition existing at
the time Tenant took possession, with all costs of removal, repair, restoration,
or alterations to be borne by Tenant. In the event that Tenant does not use the
entire Allowance, Tenant shall be entitled to a credit against Rent coming due
under the Lease for any part of the Allowance not used by Tenant. Tenant shall
be permitted to commence work on the Office Improvements, subject to Landlord’s
approval as required in Section 2 below, on the Commencement Date of the Lease.

2. Approval of Tenant’s Plans. Landlord acknowledges and agrees that in addition
to the Office Improvements, Tenant will be constructing certain other
improvements to the warehouse portion of the Premises (the “Warehouse
Improvements”, the Office Improvements and the Warehouse Improvements are
sometimes hereinafter referred to collectively as the “Tenant Improvements”).
Prior to commencing any Tenant Improvements work at the Premises, Tenant shall
provide Landlord with working plans for the Tenant Improvements (the “Plans”).
The Plans shall be subject to the reasonable approval of Landlord, which
approval Landlord will not unreasonably withhold or delay. Landlord shall have
five (5) business days from receipt of the Plans to review and approve the Plans
or state any objections in writing. The failure of the Landlord to respond
within the five (5) business day period shall be deemed approval of the Plans.
Any objections made by Landlord shall be reasonable in nature and stated in
sufficient detail so as to allow the necessary modifications by Tenant. If
necessary, the Plans, as modified by the Tenant shall be re-submitted to
Landlord within five (5) business days after Tenant’s receipt of the Plans with
Landlord’s objections. Upon Landlord’s receipt of the Plans as modified,
Landlord shall have three (3) business days within which to return the Plans to
Tenant with any new objections, which shall be reasonable in nature and stated
in sufficient details so as to allow the necessary modifications by the Tenant.
The Plans, as modified by the Tenant, shall be re-submitted to Landlord within
five (5) business days after Tenant’s receipt of the Plans with

 

E - 1



--------------------------------------------------------------------------------

Landlord’s latest objections. This process shall be repeated until the Plans
have been finally approved by Landlord and Tenant; provided, however that
Landlord and Tenant agree to work together in a commercially reasonable manner
so as to finally approve the Plans by no later than December 31, 2007. Any
changes to the Plans shall be subject to the reasonable approval of Landlord,
which approval Landlord will not unreasonably withhold or delay. Landlord’s
approval of the changes may be based upon whether the changes: (i) affect or are
not consistent with the base structural components or systems of the Building,
(ii) are visible from outside the Premises, (iii) affect safety, (iv) have or
could have the effect of increasing Operating Expenses, or (v) in Landlord’s
reasonable judgment, are not consistent with quality and character of the Park.
Landlord and Tenant shall follow the same process as provided in this Section 2
for approval of any changes to the Plans until the change to the Plans has been
finally approved by Landlord.

3. Performance of Tenant’s Work. Tenant shall cause the approved Tenant
Improvements work to be done in a first-class workman-like manner in conformity
with all Applicable Laws. Landlord may require Tenant to provide demolition
and/or lien and completion bonds in form and amount satisfactory to Landlord.
Landlord must approve all contractors performing any part of the work, which
approval shall not be unreasonably withheld, delayed or conditioned. Workmen’s
Compensation, public liability and property damage insurance, all in amounts and
with companies and on forms reasonably satisfactory to Landlord, shall be
provided and at all times maintained by Tenant’s contractors engaged in the
performance of Tenant’s work, and before proceeding with the work, certificates
of such insurance shall be furnished to Landlord. Upon completion of any such
work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, all operations manuals, test and balance reports, and
any additional reasonably requested reports and documentation at the conclusion
of the construction of the Tenant’s Improvements. In addition, Tenant shall
provide a copy of the certificate of occupancy or final inspections for the
Premises issued by Miami-Dade County, Florida whichever is applicable for the
Tenant Improvements.

TENANT AND TENANT’S CONTRACTORS SHALL BE REQUIRED BY TENANT TO COMPLY WITH THE
FLORIDA CONSTRUCTION LIEN LAW SET FORTH IN CHAPTER 713, FLORIDA STATUTES.

4. Payments to Tenant from Allowance. Tenant shall be solely responsible to make
any and all payments directly to Tenant’s general contractor and any
subcontractors, materialmen, suppliers or laborers. Landlord agrees to reimburse
Tenant from the amount available under the Allowance for the Office Improvements
based upon applications for payment submitted to Landlord by Tenant. Landlord
shall make reimbursement payments to Tenant within 10 days following receipt of
the application for payment. In support of each application for payment, Tenant
shall submit to Landlord paid and receipted invoices for the completed work
together with releases of liens for all such work. Tenant shall also provide
such other reasonable documentation as may be requested by Landlord to
substantiate the costs for the work for which Tenant requests reimbursement. In
addition, Tenant shall provide a copy of the certificate of occupancy or final
inspections whichever is applicable for the Office Improvements prior to final
payment of the Allowance. Tenant shall indemnify and hold Landlord harmless
against any mechanic’s or other liens asserted against the Premises as a result
of Tenant’s work.

 

E - 2



--------------------------------------------------------------------------------

EXHIBIT E-1

FINAL PLANS

(to be attached upon approval of plans)

 

E -1 - 1



--------------------------------------------------------------------------------

EXHIBIT F

HAZARDOUS MATERIALS LIST

 

F - 1



--------------------------------------------------------------------------------

Item Number

  

Item Description

    

103649

  

Liquid-Plumr Prof Str 2pk/80z

  

115953

  

Tinactic Liquid Aerosol 2/5.3z

  

11904

  

Barbasol Shave Cream 3 pk

  

1206

  

Jet Pump 110 .5HP 800W

  

121421

  

Lysol AP Cleaner-Lemon 128 oz

  

121737

  

Lemon Pledge Wood Polish

  

12304

  

Forklift Deka Battery

  

126233

  

Battery Motorcyle 12A-A

  

126987

  

Battery Motorcycle 6N4ZA

  

13002

  

5K PRT SM Proc Unit P2/RA-2SM

  

132065

  

Lemon Pledge 1/15.6oz

  

140100

  

Chemical Filters

  

14867

  

Toilet Bowl Cleaner 3/3.5 oz

  

1507

  

Freon 507/25Ibs - Refrigerant

  

15079

  

Listerine CoolMint 58 oz

  

15309

  

Home Defense Pesticide 6 Liter

  

155010

  

Electric Motorcycle

  

156162

  

Wizard Spk/Citrs Air Frsh 2/8z

  

15738

  

Film 135/24-200 4pk Kodak

  

1575

  

Clorox Disinf. Wipes 3/40 ct

  

158728

  

Suave Deod Aero Pwdr 6oz

  

159900

  

Film Advantix 200 3/pk 25/exp

  

161571

  

Easy-Off Oven&Grill Clnr 24 oz

  

16204

  

Fire Extinguisher 3-A, 40-B:C

  

16415

  

Film 135/24-400 4pk Kodak

  

166071

  

Media Box 3Pc Set

  

16889

  

Film Advantix 400 3pk 25/Exp.

  

16933

  

Cold Cup Lid 16/20 oz 600 ct

  

17253

  

Triple Tgs Gel Shave Sntv 3/7z

  

173605

  

Toilet Bowl Cleaner 2/3.5 oz

  

17478

  

Kodak Film 135/24-100 4 pack

  

175575

  

Pine Sol Liquid Clnr Reg 175oz

  

175579

  

Pine Sol Liquid Cleaner 144 oz

  

17689

  

HTH Granular Chlorine 70Ib

  

17698

  

Utility Lighter 4Pk

  

178050

  

Lysol Disf. Spray-Linen 3/19oz

  

178485

  

Easy-Off HD Oven Clnr 16oz

  

182480

  

Pam Regular 2 Pk

  

189833

  

Lysol Disf. Spray-Linen 19oz.

  

192026

  

Tire Sealer/Inflator Airup 18o

  

193853

  

Liberty Lites 50 ct.

  

193942

  

HotShot Ant&Roach Ki112/17.5oz

  

193950

  

HotShot Flyng Insct Ki112/150Z

  

194540

  

Bic Mini-Lighters 2ct

  

194797

  

Repel Family Pocket Size 1.1 oz

  

194799

  

Repel Sportsmen Pocket Sz 1.1z

  

195558

  

Repel Sprtmen & Family Sz 6.5z

  

193801

  

Kingsford Charcoal Lghtr 61oz

  

196037

  

Niagra Spray Strch Lem 22oz

  

196039

  

Niagra Spray Strch Hvy 22oz

  

199321

  

Liberty Lites 50ct. (Lighters)

  



--------------------------------------------------------------------------------

2028

  

900 ORD SM Proc Unit F1/C41 SM

  

206144

  

Freeze It Hair Spray 2/10.6oz

  

206243

  

Wooden Ktchen Matches 3/250 CT

  

209123

  

VC Super Hold Mousse 2/12 oz

  

210130

  

Barbie Aventura Gift Set

  

210131

  

Barbie Sirena Gift Set

  

21025

  

WD-40 11oz 2pk Spanish #52012

  

212143

  

Lysol Disf. Spray-Linen 19oz.

  

216956

  

Kaboom Shower/Tub/Tile Clnr32z

  

21857

  

10.0L Flex Developer LORR

  

22446

  

31Gal Roughneck Storage Tote

  

230965

  

AirWick Spk/Citr Air Frsh 2/8z

  

233986

  

Aim & Flame II

  

236441

  

Pam Cooking Spray 2/12oz.

  

24432

  

3” Chlorine Tabs 40lbs Pace

  

25501

  

Skintimate Shave Gel 3/9.5oz

  

255549

  

5.0L Flex RA Bleach Replenishr

  

25820

  

Niagara Starch 22 oz

  

25834

  

Niagara Spray Starch 4/22 oz

  

26231

  

Gas Grill 35kBTU sideburn/Tank

  

263119

  

Battery Backup 8 Outlet PureAV

  

263591

  

SS Dual Speed Floor Buffer

  

263592

  

SS Ultra Speed Floor Buffer

  

263593

  

Poulan LawnGarden Tractor

  

263594

  

16HP Lawn Garden Tractor

  

263595

  

15.5 HP Lawn Garden Tractor

  

263596

  

17.5HP Lawn Garden Tractor

  

263597

  

20HP Lawn Garden tractor

  

263633

  

18HP Lawn Garden Tractor

  

263752

  

Battery Backup System

  

263754

  

1000VA Battery Backup System

  

263955

  

Jump Starter Portable 2 way

  

263957

  

Jump Starter Rechargeable

  

266000

  

Battery 26-60 525 CCA

  

26602

  

Battery 58-60 CCA540

  

26605

  

Battery NS4OZL

  

266052

  

Battery 26R-60 525 CCA

  

26606

  

Battery 24-60 CCA=525

  

26609

  

Battery 42-60 CCA500

  

26620

  

Battery 34-60 CCA525

  

26742

  

Marine Battery NC-27 CCA730

  

26758

  

Battery 65-60 CCA850

  

26801

  

Marine Battery NG31

  

268549

  

UPS Backup 1000VA w/ AVR

  

268550

  

UPS Backup 1500VA w/ AVR

  

268551

  

UPS Backup 1200VA/670Watts

  

268552

  

UPS Backup w/ 2 Surge Protect

  

268553

  

UPS 1100VA w/4 Outlets

  

268554

  

UPS Backup 750VA w/4 Outlets

  

270156

  

CO2 Gas 75LB

  

2713

  

10K PRT SM Proc Unit P1/RA-2SM

  

273600

  

Dirt Bike Kawasaki Super Shock

        



--------------------------------------------------------------------------------

273610

  

Power Wheel Firerock Jeep Wngl

  

276642

  

Battery 78-60 CCA=630

  

276973

  

My First Roadstar

  

28316

  

Battery 27-60 CCA=700

  

28318

  

Battery 27F-60 CCA=700

  

28321

  

Battery 35-60 CCA=525

  

29619

  

Marine Battery NG4D

  

29621

  

Marine Battery NG8D

  

300552

  

Battery 56-60 CCA535

  

303652

  

Battery Motorcycle 16CLB Exide

  

309654

  

Battery 51-60 CCA=525

  

309661

  

Battery 51 R-60 CCA=435

  

3101

  

Auto Fire Extinguisher 5B:C

  

31168

  

Lemon Pledge 3pk/7oz

  

32191

  

Axe Shower Gel 3/12oz

  

340340

  

UPS Back-up Newpoint 550VA

  

340341

  

UPS 50Hz 750VA Power Sentry

  

340789

  

Battery Backup PowerSource 400

  

341000

  

Freon R-134A/30 Lbs

  

344341

  

UPS Back-Up System Forza SL751

  

345340

  

UPS Tripplite 550VA AVR550U

  

350929

  

Emergency Road Kit

  

353353

  

Air 10oz Single EcoDuster

  

355340

  

UPS Tripp Lite 1000VA SMART100

  

378032

  

Battery 78DT-72 CCA 850

  

378049

  

Battery 75DT-60 CCA=630

  

378050

  

Battery 75DD-72

  

3796

  

Ultraclorox2 Bleach 119.7 oz

  

39175

  

Battery 70DT-60 CCA=525

  

39177

  

Battery 41-60 CCA675

  

391802

  

Battery 48-60 CCA=690

  

391819

  

Battery 49-60 CCA850

  

39396

  

Battery 24-60 CCA525

  

39807

  

Cloroxll Dry Bleach FRM 30.3z

  

407040

  

Battery 370AH-6 volts

  

40721

  

Easy-Off Oven&Grill Clnr 2/24z

  

4159

  

Battery Deep Cycle 6V

  

417850

  

5 Pc Emergency Kit

  

420360

  

Power Buffer 10” 12Volt BF-10

  

420809

  

Ultra Surf Powder-156 oz

  

428

  

Cartridge HP #45 Black 51645A

  

444025

  

Kiddie Fire Extinguisher 2pk

  

461001

  

Air Duster Compressed 2pk/10z

  

468017

  

Kiddie Fire Extinguisher

  

468018

  

Extinguisher 3A4OBC FA34D

  

4690

  

2.7 Flex C-41 SM Tank Bleach

  

49092

  

Lawn Tractor 12.5HP 38”

  

505505

  

Ultimate Detailing Kit

  

511301

  

Tiro Soalant 3 Pack

  

528301

  

Lawn Tractor 15.5 HP 8-Speed

  

561

  

Spray Gun Kit 15 pc

  

564188

  

Chlorine Tab “Plus” 40Ibs

  



--------------------------------------------------------------------------------

5824

  

Eco Duster 2pk 10oz PerfectDat

  

584584

  

Battery 34XCD Orbital Extreme

  

5933

  

Propane Tank 16.4oz Disposable

  

60564

  

64oz Citronella Oil #60564

  

6119

  

Gas Can 5-Gal Plastic

  

618170

  

Wheel Weight Adhesive Remover

  

6188

  

150 ORD SM Proc Unit F2/C41SM

  

6337

  

2.0L C-41 SM Tank Developer

  

6369

  

Battery HC-31D Exide Truck

  

637

  

Spray N Wash 32zTrigger w/96z

  

6377

  

Lghtd 48”Animated Deer 200Lits

  

640341

  

UPS Back-Up Philips 550VA

  

651226

  

Stonclad UT A/B

  

651660

  

Stonclad UT Seal Steel Gray AB

  

661435

  

Fire Extinguisher 3-A,40-B:C

  

6625

  

Tilex Mildew Remover 2pk 32oz

  

69033

  

Liq. Paper Correction Pen 4PK

  

698112

  

Car Care Kit 9Pc, Turtle Wax

  

70158

  

Listerine Orig. Mouthwash 58oz

  

708750

  

Jump Starter w/Docking Station

  

71156

  

Kingsford Charcoal 2/20 lb

  

71177

  

Kingsford Lighter Fluid 64 oz

  

737120

  

64oz Citronella Oil

  

738090

  

Compressor 6hp 60GA

  

74059

  

Lemon Pledge 2pk/15.6oz

  

7465

  

Generator 5250 watts

  

74678

  

Lysol Toilet Bowl Clnr 3/32 oz

  

748748

  

Motorcycle Kawasaki Ninja

  

74972

  

Lysol Disin Spray-Linen 2/19z

  

762752

  

42” Lawn Tractor

  

762753

  

45” Lawn Tractor

  

762754

  

42” Lawn Tractor

  

768980

  

Easy Off HD Oven Cleaner 3/24z

  

784816

  

EasyOff BAM Grm/Lime Rmvr 3/24

  

79567

  

WD-40 11oz 2pk

  

800802

  

EVEREADY Battery 34DT FC1

  

801500

  

EVEREADY Battery 75DT FC2

  

802802

  

EVEREADY Battery 24G FC3

  

803803

  

EVEREADY Battery 26G FC4

  

804600

  

EVEREADY Battery 26R FC5

  

805805

  

EVEREADY Battery 27G FC14

  

806806

  

EVEREADY Battery 27MDC FC15

  

8077

  

Fire Extinguisher UL 1-A,10B:C

  

807700

  

EVEREADY Battery 31SG FC16

  

808808

  

EVEREADY Battery 34G FC6

  

809100

  

EVEREADY Battery 35G FC7

  

80989

  

WhiteBoard Accesories 14pk

  

810700

  

EVEREADY Battery 42G FC8

  

811811

  

EVEREADY Battery 58RG FC9

  

812100

  

EVEREADY Battery 65G FC 10

  

8138

  

Alkaline D Reclosable 8pk

  

813813

  

EVEREADY Battery GC2-G 6Volt

  



--------------------------------------------------------------------------------

8148

  

Alkaline C Battery Size 8pk

  

814814

  

EVEREADY Battery 56G FC11

  

8152

  

Alkaline AA Pro Pack 24pk

  

815200

  

EVEREADY Battery 22FG FC12

  

816600

  

Jumpstart 18amp w/Air Compresr

  

816816

  

EVEREADY Battery 22NFG FC 13

  

817700

  

Jumpstar 18amp w/Tire Inflator

  

82418

  

Alkaline Batteries AAA 18pk

  

83129

  

Lysol Basin/Tub/Tile Cleaner

  

831600

  

Battery 27-60 700 CCA

  

832100

  

Battery 35-60 525 CCA

  

843072

  

Nail Polish Set 12pk

  

84575

  

2in1 Liquid Paper 6pk Sanford

  

872872

  

Fuel Injector Cleaner Pyroil

  

877471

  

Methanol Chafing Fuel 8oz/12pk

  

8820

  

Formula 409 1Gal&22oz.spray

  

891384

  

Battery 330 AH-6 volts

  

893429

  

Ultra LQD All F/C 100 oz

  

893818

  

Ultra LQD All Reg. 100 oz

  

89884

  

64oz Party Torch Fuel-Panacea

  

90500

  

Clarke FOCUS 33s Floor Scrubbe

  

921500

  

No Touch Wet N Protect

  

921700

  

No Touch High Shine

  

940340

  

Tripplite UPS Battery Back-Up

  

9481

  

Battery 9481 Com-4DP Exide Trk

  

9634

  

Battery COM-31 D CCA=600

  

9769

  

2.0L Flex RA-2 SM Tank Develop

  

97993

  

Industrial Fire Extinguisher

  

98244

  

Helium Balloon Tank

  

992200

  

Car Care Kit Meguiar’s

  



--------------------------------------------------------------------------------

EXHIBIT G

BEST MANAGEMENT PRACTICES

 

G - 1



--------------------------------------------------------------------------------

LOGO [g42433exe_229.jpg]

UPDATED: 02/27/96

BEST MANAGEMENT PRACTICES

Best management practices can be thought of as using “good housekeeping”
practices. Listed below are several procedures to operate your facility and
minimize the risk of contamination to the environment.

 

  1.

Waste disposal

 

  a.

All hazardous waste must be disposed of via a permitted hazardous waste
transporter and taken to a federally approved hazardous waste disposal facility.
Receipts of all waste disposals and hazardous waste manifests must be retained
for and less than three (3) years, at the generator’s facility and be available
for review.

 

  b.

In all situations where the waste is deemed to be hazardous, a permitted
hazardous waste transporter must be used to transport the waste to a federally
approved hazardous waste treatment or disposal facility. The facility generating
the hazardous waste is required to obtain an Environmental Protection Agency
identification number unless classified as a conditionally exempt generator, by
contacting:

Bureau of Waste Planning and Regulation

Florida Dept. of Environmental Regulation

Two Towers Office Building Room 471

2600 Blair Stone Road

Tallahassee, Florida 32399

(904) 488-4805

 

  c.

if the waste solvents can be recycled by the facility generating the waste, the
solvent stillbottoms/sludge from the reclaiming operation must be collected and
handled as a hazardous waste, unless proven otherwise

 

  d.

if the waste solvent is recycled by a permitted solvent recycler, receipts must
be obtained from the recycler and copies kept at the facility.

A list of DERM permitted waste haulers is available upon request

 

  2.

Storage

 

  a.

For facilities storing large amounts of chemicals and/or fuels:



--------------------------------------------------------------------------------

  1.

All chemical and fuel storage must have secondary containment This containment
area should be able to hold 110% of the volume of the largest single tank to be
stored in this area.

 

  2.

Chemical storage areas must be on an impervious surface with secondary
containment or a bermed and covered area away from drainage structures (e.g.
floor drains or storm drains).

 

  3.

Rags used during mechanical repairs or cleaning processes which become
contaminated with waste oil or hazardous materials such as solvents, ink, etc.
are considered hazardous wastes and may be handled by an approved rag service or
an approved hazardous waste transporter. Used rags must not be disposed of in
the trash/dumpster unless a hazardous waste profile Indicates otherwise and
approval is granted by this department

 

  4.

Receipts of all waste and/or wastewater disposal must be. Hazardous waste
manifest must be kept for any hazardous waste disposal. Receipts/manifests must
be kept for a period of three(3) years on site.

 

  5.

In large storage areas, there must be aisle space between storage products. This
will enable Inspection of the container for leaks and/or corrosion. Incompatible
chemicals or materials should be stored separately.

 

  6.

Absorbent material shall be kept on site to cleanup any accidental spill. Used
absorbent pads must not be disposed of in the trash or dumpster unless a
hazardous waste profile indicates otherwise and approval is granted by this
department.

 

  7.

Special attention should be paid to storm drain locations (also known as storm
sewers). Storm drains are designed to help alleviate rainwater build up. These
drains are not connected to the sanitary sewer system, but rather assist in
allowing the rainwater to drain into the ground and groundwater. Therefore,
industrial discharges should not be allowed to drain into these storm drains.
Areas near storm drains must be kept free of oil, grease and other contaminates
so that rainwater does not wash these materials into the storm drains

 

  8.

Facilities generating more than ten (10) spent fluorescent and/or high-intensity
discharge lamps per month must have them recycled. These lamps cannot be
disposed off in the regular trash. Spent lamps must be stored in a safe location
in order to prevent them from breaking. Contact the Pollution Prevention Program
at 372-6784 for further information.



--------------------------------------------------------------------------------

Pollution Prevention Suggestions

The reduction or elimination, at the source, of discharges or emissions to the
environment.



--------------------------------------------------------------------------------

  1.

Waste fluids should be segregated and kept separately. This prevents mixing
incompatible substances and prevents contamination of a nonhazardous waste by a
hazardous waste. This also allows them each to be recycled or disposed of
appropriately and reduce disposal costs.

 

  2.

Recycling of waste fluids is a preferred option. This can either be done on-site
or shipped to an approved recycler off-site. Units for filtering, adding the
necessary additives and restoring coolant are available. (Installation of such
units must be approved by DERM and the Fire Dept.)

 

  3.

For small to medium facilities, it may be more economical to have a parts washer
contractor replenish the parts cleaner and remove the spent solution, than to
install a solvent recycling still.

 

  4.

Large facilities, on-site solvent recycling stills are usually very economical
with payback periods of only 2-3 years.

 

  5.

Alternative cleaners are available (e.g. special water based cleaners) that
replace traditional solvent. These can be used in a variety of system including
dip tanks, power washers with jet sprays, or ultrasonic immersion tanks.

 

  6.

Parts cleaning can be done in 3 stages

 

  1.

Preclean to remove heavier dirt (e.g. with a wire brush)

 

  2.

Sink #1 as an initial sink to do heavier cleaning. Recycled only after full use.

 

  3.

Sink #2 as a final sink for precision cleaning (used as make-up for sink #1).

 

  7.

Parts can be removed slowly from solvent sinks and allowed to sit a few minutes
on “dip racks” which drain back to the sink. Rollaway covers that are kept
closed when not in use can be used on the sink. Sludges should be removed often
and properly disposed, but the solution itself can be used many times.

 

  8.

Stop leaks quickly. Drip pans can be placed to catch leaks. Spot mopping with a
bucket (and proper disposal of the water) can be performed. Floor cleaning
machines are available that will spray a cleaning solution, scrub with brushed,
and vacuum up the solution (to be disposed of properly). Absorbent pads are
available that allow the oil to be “squeezed out” into a waste oil drum. The
pads can be reused several times.

 

  9.

Scrap parts can be sold to metal recyclers.



--------------------------------------------------------------------------------

Questions will be answered by the Industrial Facilities Section staff at
(305)372-6600.

Any questions concerning pollution prevention please call the Pollution
Prevention Program at(305)372-6784



--------------------------------------------------------------------------------

RIDER NUMBER 1 TO LEASE

dated Nov. 16, 2007

between Flagler Development Company, LLC, as Landlord,

and Pricesmart, Inc., as Tenant

OPTIONS TO RENEW

Provided no default exists beyond any applicable grace and cure periods as
provided for in the Lease and Tenant or a Permitted Transferee (as hereinafter
defined) is occupying the Premises at the time of such election, Tenant or a
Permitted Transferee may renew this Lease for an additional period of five
(5) years (the “First Extension Term”) on the same terms provided in this Lease
(except as set forth below), by delivering written notice (the “Renewal Notice”)
of the exercise thereof to Landlord at least nine (9) months prior to the
expiration date of this Lease. Upon Tenant’s or, a Permitted Transferee’s timely
notice of the exercise of the option to renew for the First Extension Term, the
Lease shall be extended on the same terms provided in this Lease, except as
follows:

 

  (a)

The Base Rent payable during such First Extension Term shall be the Fair Market
Rental Rate (as hereinafter defined), for buildings comparable to the Project in
the West Miami-Dade submarket, at the commencement of such First Extension Term,
for space of equivalent quality, size, utility and location, with the length of
the First Extension Term, concessions, allowances, brokers’ fees and the credit
standing of Tenant or the Permitted Transferee to be taken into account; and

 

  (b)

Landlord shall lease to Tenant or the Permitted Transferee the Premises in their
then current condition, and Landlord shall not provide to Tenant or the
Permitted Transferee any allowances (e.g., moving allowance, construction
allowance, tenant improvements allowance and the like) or other tenant
inducements.

For purposes of this Rider, the Fair Market Rental Rate (the “FMRR”) shall mean
the rent, as of the date in question, which a landlord, willing but not
obligated to lease, would accept for the Premises, and which a tenant, willing
but not obligated to rent, would pay therefor in an arms-length transaction.
Landlord shall deliver written notice (the “Landlord Notice”) to Tenant or the
Permitted Transferee, within thirty (30) days after Landlord’s receipt of a
timely Renewal Notice, which sets forth the FMRR as determined by Landlord to be
payable during the applicable Extension Term after consideration of the factors
set forth above. Tenant or the Permitted Transferee shall have the right, within
fifteen (15) days following the date of the Landlord Notice, to deliver written
notice that it accepts Landlord’s determination of the FMRR, or that it
disagrees with Landlord’s determination of the FMRR. Thereafter, if the parties
are unable to agree as to the FMRR by the date that is thirty (30) days
following the Renewal Notice, the Renewal Option shall be deemed null and void.

For purposes of this Rider, the term “Permitted Transferee” shall mean any party
to whom the Lease has been assigned pursuant to the terms of Section 11.22 of
the Lease.

 

Rider Number 1 - 1



--------------------------------------------------------------------------------

Tenant’s or the Permitted Transferee’s right to extend the term of this Lease
for the First Extension Term shall terminate if (i) this Lease or Tenant’s or
the Permitted Transferee’s right to possession of the Premises is terminated,
(ii) Tenant or the Permitted Transferee, at any time during the Lease Term,
assigns any of its interest in this Lease or sublets any portion of the Premises
(other than a Permitted Transfer by Tenant in accordance with the terms of
Section 11.22 of the Lease), or (iii) Tenant or the Permitted Transferee fails
to timely exercise its option under this Rider for the First Extension Term,
time being of the essence with respect to Tenant’s or the Permitted Transferee’s
exercise thereof.

B. Provided no default exists beyond any applicable grace and cure periods as
provided for in the Lease and Tenant or a Permitted Transferee is occupying the
entire Premises at the time of such election, Tenant or a Permitted Transferee
may renew this Lease for a second additional period of five (5) years (the
“Second Extension Term”) on the same terms provided in this Lease (except as set
forth below), by delivering written notice (the “Renewal Notice”) of the
exercise thereof to Landlord at least nine (9) months prior to the expiration of
the First Extension Term. Upon Tenant’s or a Permitted Transferee’s timely
notice of the exercise of the option to renew for the Second Extension Term, the
Lease shall be extended on the same terms provided in this Lease, except as
follows:

 

  (a)

The Base Rent payable during such Second Extension Term shall be the New Fair
Market Rental Rate (as hereinafter defined), for buildings comparable to the
Project in the West Miami-Dade submarket, at the commencement of such Second
Extension Term, for space of equivalent quality, size, utility and location,
with the length of the Second Extension Term, concessions, allowances, brokers’
fees and the credit standing of Tenant or the Permitted Transferee to be taken
into account; and

 

  (b)

Landlord shall lease to Tenant or the Permitted Transferee, the Premises in
their then current condition, and Landlord shall not provide to Tenant or the
Permitted Transferee any allowances (e.g., moving allowance, construction
allowance, tenant improvements allowance and the like) or other tenant
inducements.

For purposes of this Rider, the New Fair Market Rental Rate (the “NFMRR”) shall
mean the rent, as of the date in question, which a landlord, willing but not
obligated to lease, would accept for the Premises, and which a tenant, willing
but not obligated to rent, would pay therefor in an arms-length transaction.
Landlord shall deliver written notice (the “Second Landlord Notice”) to Tenant
or the Permitted Transferee, within thirty (30) days after Landlord’s receipt of
a timely Renewal Notice, which sets forth the NFMRR as determined by Landlord to
be payable during the applicable Extension Term after consideration of the
factors set forth above. Tenant or the Permitted Transferee shall have the
right, within fifteen (15) days following the date of the Landlord Notice, to
deliver written notice that it accepts Landlord’s determination of the NFMRR, or
that it disagrees with Landlord’s determination of the NFMRR. Thereafter, if the
parties are unable to agree as to the NFMRR by the date that is thirty (30) days
following the applicable Renewal Notice, the applicable Renewal Option shall be
deemed null and void.

 

Rider Number 1 - 2



--------------------------------------------------------------------------------

Tenant’s or a Permitted Transferee’s right to extend the term of this Lease for
the Second Extension Term shall terminate if (i) this Lease or Tenant’s or the
Permitted Transferee’s right to possession of the Premises is terminated,
(ii) Tenant or the Permitted Transferee, at any time during the First Extension
Term, assigns any of its interest in this Lease or sublets any portion of the
Premises (other than a Permitted Transfer by Tenant in accordance with the terms
of Section 11.22 of the Lease), or (iii) Tenant or the Permitted Transferee
fails to timely exercise its option under this Rider for the Second Extension
Term, time being of the essence with respect to Tenant’s or the Permitted
Transferee’s exercise thereof.

 

Rider Number 1 - 3



--------------------------------------------------------------------------------

Schedule 1

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made by and between
PRICESMART, INC., a Delaware corporation (“Tenant”), and FLAGLER DEVELOPMENT
COMPANY, LLC, a Florida limited liability company (“Landlord”), as of the date
on which the later signature of Landlord and Tenant is affixed to this
Agreement.

WITNESSETH:

WHEREAS, Landlord and Tenant are parties to that certain Gran Park Lease
Agreement dated April 20, 2000 between Landlord, as landlord, and GTS Terminals,
Inc., a New Jersey corporation (“GTS”), as tenant, for Suites 2 and 3 of
Building #RB4 (the “Building”) located at 10051 NW 99th Avenue (the “Premises”),
as assigned by GTS to Tenant pursuant to that certain Assignment and Assumption
of Lease dated as of August 1, 2001 (as assigned, the “Lease”);

WHEREAS, the Building is included in a multiple-building business and industrial
park known as Flagler Station (“Park”);

WHEREAS, pursuant to the Lease, the term of the Lease is scheduled to expire on
December 31, 2009 (the “Expiration Date”); and

WHEREAS, Landlord has agreed to an early termination of the Lease in
consideration of the execution by Tenant of another lease for other space in the
Park

NOW, THEREFORE, in consideration of Tenant’s execution of the New Lease, as
hereinafter defined, and the mutual representations, covenants, and agreements
herein, Landlord and Tenant agree, represent and warrant, as applicable, as
follows:

1. Recitals; Capitalized Terms. The foregoing recitals are true and correct and
incorporated herein by reference. All capitalized terms used herein that are not
specifically defined in this Agreement shall have the same meanings as set forth
in the Lease.

2. New Lease; Termination Date. Tenant shall deliver to Landlord, simultaneously
with this Termination Agreement, a Lease Agreement in the form attached hereto
as Exhibit A (the “New Lease”), as executed on behalf of Tenant, for 126,767
rentable square feet in the building known as Building #26 located at 10800 NW
100th Street, Medley, Florida 33178 (the “New Premises”). The Lease shall
terminate upon Tenant’s surrender of the Premises pursuant to Section 3 hereof
which shall be within sixty (60) days after the Commencement Date of the New
Lease (the “Termination Date”).

3. Surrender of Premises; Removal of Tenant’s Personal Property and Fixtures. On
the Termination Date, Tenant shall surrender and yield up to Landlord the
Premises, in good



--------------------------------------------------------------------------------

order, condition and state of repair, reasonable wear and tear excepted. On or
before the Termination Date, Tenant shall remove from the Premises all personal
property owned by Tenant or leased by Tenant from third parties, and shall
remove all fixtures and equipment installed by Tenant on the Premises. Tenant
shall be obligated to repair in a good and workmanlike manner any damage to the
Premises resulting from the removal of such personal property and fixtures and
equipment. Tenant shall complete such work at Tenant’s sole cost and expense, on
or before the Termination Date, and shall promptly pay all bills relating to
such work; provided, however, that if such repairs are not made by Tenant in
accordance with the terms hereof, on or before the Termination Date, Landlord
will repair any such damage at Tenant’s sole cost and expense, and Tenant will
promptly pay all invoices relating to such work. Notwithstanding anything herein
to the contrary, Tenant’s obligation to reimburse Landlord for any such repair
costs will survive the termination of the Lease.

4. Release. Effective on the Termination Date, Tenant and Landlord hereby
release and discharge each other, including their respective subsidiaries,
affiliates, officers, directors, agents and employees, as of the Termination
Date from all obligations and liabilities, whether known or unknown, foreseen or
unforeseen, under or in connection with the Lease or Tenant’s use or occupancy
of the Premises, except (i) those obligations which, by their nature, or by the
terms of the Lease, would survive beyond the Expiration Date, (ii) Tenant’s
obligation to pay to Landlord the Rent through and including the Termination
Date, and (iii) Landlord’s right to collect from Tenant as Additional Rent (or
reimburse Tenant, as the case may be), through and including the Termination
Date, the difference between the actual Operating Expenses and the estimated
Operating Expenses for the Premises, as reconciled by Landlord in accordance
with the terms of Section 2.4.2 of the Lease.

5. Landlord’s Representations and Warranties. Landlord represents and warrants
to Tenant that Landlord has the power and the lawful authority to execute and
deliver this Agreement, and that no consent, authorization, approval, or notice
to any other party, including any mortgagee (other than as set forth in this
Agreement), is necessary in connection with the execution and delivery of this
Agreement by Landlord, or as a prerequisite to its enforceability against
Landlord.

6. Tenant’s Representations and Warranties. Tenant represents and warrants that
it is the sole tenant in possession of the Premises under the Lease and that it
has neither assigned nor subleased its interest as tenant under the Lease.
Tenant further represents and warrants to Landlord that Tenant has complied with
all of Tenant’s obligations under the Lease.

7. Survival of Representations and Warranties. The representations and
warranties set forth in paragraphs 5 and 6 hereof shall survive and continue
beyond the date hereof.

 

2



--------------------------------------------------------------------------------

8. Entire Agreement. This Agreement embodies the entire agreement of Landlord
and Tenant with respect to the subject matter of the termination of the Lease,
and it supersedes any prior agreements, whether written or oral, relating to the
termination of the Lease. This Agreement may be modified only by written
instrument duly executed by Landlord and Tenant. There are no agreements or
understandings that are not set forth in this Agreement.

9. Binding Effect. The terms and provisions of this Agreement shall inure to the
benefit of, and will be binding upon, the successors and assigns of Landlord and
Tenant.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
date first above written.

 

Witnesses:

    FLAGLER DEVELOPMENT COMPANY

 

     

Name:

 

 

   

By:

 

 

       

Keith A. Tickell

 

     

As Its Vice President

Name:

 

 

   

Date:                     , 200    

     

PRICESMART, INC., a Delaware corporation

/s/ Rodrigo Calvo

   

By:

 

/s/ Robert E. Price

Name:

 

Rodrigo Calvo

   

Name:

 

Robert E. Price

   

Title:

 

CEO President

 

     

Name:

 

 

           

Date: 11/10/07, 2007

 

3